                  Caseto19-31410-hdh11
 Fill in this information identify the case:          Doc 51 Filed 05/21/19                  Entered 05/21/19 18:47:39                     Page 1 of 69

 Debtor name                                Auger Drilling, Inc.

 United States Bankruptcy Court for the:
                       Northern District of Texas, Dallas Division


 Case number (if known):                                                                                                                  ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which
the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no book value, such as fully depreciated
assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and
case number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts
from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset schedule or depreciation
schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured
claims. See the instructions to understand the terms used in this form.

 Part 1: Cash and cash equivalents


       1. Does the debtor have any cash or cash equivalents?

     ❑No. Go to Part 2.
     ✔Yes. Fill in the information below.
     ❑
       All cash or cash equivalents owned or controlled by the debtor                                                                       Current value of debtor's
                                                                                                                                            interest


                                                                                                                                                          $4,000.00
       2. Cash on hand



       3. Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)                Type of account                      Last 4 digits of account number

       3.1 Plains Capital (Debit Card Account)                            Checking account                           000                                      $60.00

       3.2 BB&T                                                           Checking account                          0608                                $176,971.66

       3.3 Plains Capital                                                 Checking account                          6161                                      $87.14

       3.1 Plains Capital                                              Money market account                         6195                                      $40.00


       4. Other cash equivalents (Identify all)

       Name of institution (bank or brokerage firm)
       None

       5. Total of Part 1

       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.                                                  $181,158.80



 Part 2: Deposits and prepayments
Debtor         CaseDrilling,
               Auger 19-31410-hdh11
                             Inc.                    Doc 51 Filed 05/21/19                 Entered   05/21/19
                                                                                            Case number (if known) 18:47:39   Page 2 of 69
               Name

         6. Does the debtor have any deposits or prepayments?

     ✔ No. Go to Part 3.
     ❑
     ❑Yes. Fill in the information below.


                                                                                                                         Current value of
                                                                                                                         debtor's interest


         7. Deposits, including security deposits and utility deposits




 Description, including name of holder of deposit


 None

         8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent


 Description, including name of holder of prepayment

 None

      9. Total of Part 2.




 Add lines 7 through 8. Copy the total to line 81.




 Part 3: Accounts receivable



      10. Does the debtor have any accounts receivable?

     ❑No. Go to Part 4.
     ✔Yes. Fill in the information below.
     ❑


                                                                                                                         Current value of debtor's
                                                                                                                         interest


      11. Accounts Receivable




 11a. 90 days old or less:             $2,117,029.00            -                   $0.00                = ...... ➔               $2,117,029.00
                              face amount                           doubtful or uncollectible accounts


 11b. Over 90 days old:                 $310,965.00             -                   $0.00                = ...... ➔                 $310,965.00
                              face amount                           doubtful or uncollectible accounts


      12. Total of Part 3




Official Form 206A/B                                        Schedule A/B: Assets — Real and Personal Property                                 page 3
Debtor         CaseDrilling,
               Auger 19-31410-hdh11
                             Inc.                      Doc 51 Filed 05/21/19              Entered   05/21/19
                                                                                           Case number (if known) 18:47:39        Page 3 of 69
              Name

Current value on lines 11a + 11b = line 12. Copy the total to line 82.                                                               $2,427,994.00




 Part 4: Investments



      13. Does the debtor own any investments?

     ✔ No. Go to Part 5.
     ❑
     ❑Yes. Fill in the information below.


                                                                                                Valuation method             Current value of debtor's
                                                                                                used for current value       interest


      14. Mutual funds or publicly traded stocks not included in Part 1

     Name of fund or stock:


 None

      15. Non-publicly traded stock and interests in incorporated and unincorporated
          businesses, including any interest in an LLC, partnership, or join venture

     Name of entity:                                                        % of ownership:




 None



      16. Government bonds, corporate bonds, and other negotiable and non-negotiable
          instruments not included in Part 1

     Describe:



 None

      17. Total of Part 4




 Add lines 14 through 16. Copy the total to line 83.




 Part 5: Inventory, excluding agriculture assets



      18. Does the debtor own any inventory (excluding agriculture assets)?

 ✔ No. Go to Part 6.
 ❑
 ❑Yes. Fill in the information below.



  General description                                       Date of the last         Net book value of      Valuation method used Current value of
                                                            physical inventory       debtor's interest      for current value     debtor's interest
                                                                                     (Where available)



Official Form 206A/B                                            Schedule A/B: Assets — Real and Personal Property                                    page 4
Debtor           CaseDrilling,
                 Auger 19-31410-hdh11
                               Inc.                    Doc 51 Filed 05/21/19               Entered   05/21/19
                                                                                            Case number (if known) 18:47:39        Page 4 of 69
                Name
 19.     Raw materials
 20.     Work in progress
 21.     Finished goods, including goods held for resale
 22.     Other inventory or supplies


 23.     Total of Part 5
         Add lines 19 through 22. Copy the total to line 84.

 24.     Is any of the property listed in Part 5 perishable?
         ✔ No
         ❑
         ❑Yes
 25.     Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
 26.     Has any of the property listed in Part 5 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)



       27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

 ✔ No. Go to Part 7.
 ❑
 ❑Yes. Fill in the information below.



  General description                                                                 Net book value of       Valuation method used Current value of
                                                                                      debtor's interest       for current value     debtor's interest
                                                                                      (Where available)
 28.     Crops—either planted or harvested
         None

 29.     Farm animals Examples: Livestock, poultry, farm-raised fish
         None

 30.     Farm machinery and equipment (Other than titled motor vehicles)
         None

 31.     Farm and fishing supplies, chemicals, and feed
         None

 32.     Other farming and fishing-related property not already listed in Part 6
         None


 33.     Total of Part 6
         Add lines 28 through 32. Copy the total to line 85.

 34.     Is the debtor a member of an agricultural cooperative?
         ✔ No
         ❑
         ❑Yes. Is any of the debtor's property stored at the cooperative?
            ❑No
            ❑Yes




Official Form 206A/B                                           Schedule A/B: Assets — Real and Personal Property                                  page 5
Debtor           CaseDrilling,
                 Auger 19-31410-hdh11
                               Inc.                     Doc 51 Filed 05/21/19                  Entered   05/21/19
                                                                                                Case number (if known) 18:47:39     Page 5 of 69
                Name
 35.     Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
 36.     Is a depreciation schedule available for any of the property listed in Part 6?
         ✔ No
         ❑
         ❑Yes
 37.     Has any of the property listed in Part 6 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 7: Office furniture, fixtures, and equipment; and collectibles



       38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

 ❑No. Go to Part 8.
 ✔Yes. Fill in the information below.
 ❑



  General description                                                                      Net book value of   Valuation method used Current value of
                                                                                           debtor's interest   for current value     debtor's interest
                                                                                           (Where available)
 39.     Office furniture
         Computers and Printers $800.00 | Dean's office furniture $2,000.00 |                                      Liquidation                      $7,900.00
         Darrell office, Pam office misc. chairs, files, shelving, tv's X2
         $2,000.00 | Coyle paintings $500.00 | Coyle desk, file cabinet, table
         $500.00 | Coyle Desk X2, File Cabinet, Corner table $500.00 | 2 corner
         tables $50.00 | 1 Lassiter desk $50.00 | 20' storage container X2
         $1,500.00 |

 40.     Office fixtures
 41.     Office equipment, including all computer equipment and
         communication systems equipment and software
         Misc. Hand and small power tools                                                                                                           $3,500.00

 42.     Collectibles Examples: Antiques and figurines; paintings, prints or other
         artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
         or baseball card collections; other collections, memorabilia, or collectibles
         None


 43.     Total of Part 7
                                                                                                                                                    $11,400.00
         Add lines 39 through 42. Copy the total to line 86.

 44.     Is a depreciation schedule available for any of the property listed in Part 7?
         ✔ No
         ❑
         ❑Yes
 45.     Has any of the property listed in Part 7 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 8: Machinery, equipment, and vehicles



       46. Does the debtor own or lease any machinery, equipment, or vehicles?

       ❑No. Go to Part 9.
       ✔Yes. Fill in the information below.
       ❑

Official Form 206A/B                                              Schedule A/B: Assets — Real and Personal Property                                page 6
Debtor          CaseDrilling,
                Auger 19-31410-hdh11
                              Inc.                  Doc 51 Filed 05/21/19                 Entered   05/21/19
                                                                                           Case number (if known) 18:47:39     Page 6 of 69
                Name




  General description                                                                 Net book value of   Valuation method used Current value of
  Include year, make, model, and identification numbers (i.e., VIN, HIN, or           debtor's interest   for current value     debtor's interest
  N-number)                                                                           (Where available)

 47.     Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
 47.1      2007 Dodge 2500                                                                                                                      $500.00
           VIN: 37D7KS28A57G818007

 47.2      2006 Dodge                                                                                                                           $500.00
           VIN: 1D7KS28C06J215044

 47.3      2000 KME                                                                                                                                 $0.00
           VIN: 1K9AF4289YN058045 Not in Service

 47.4      1995 UD                                                                                                                             $1,000.00
           VIN: JNAMA20H8SGE50480

 47.5      2008 Mack GU713                                                                                                                     $5,000.00
           VIN: 1M2AX04C18M001081

 47.6      2016 Dodge 1500                                                                                                                    $19,000.00
           VIN: 1C6RR7FM4GS274081

 47.7      2008 Mack GU713                                                                                                                     $5,000.00
           VIN: 1M2AX04C38M001082

 47.8      2005 Nissan Titan                                                                                                                    $500.00
           VIN: 1N6AA06B95N511966

 47.9      2005 Ford F550                                                                                                                           $0.00
           VIN: 1FDAF56P25ED29230 Not in Service

 47.10      2006 International 7400 DT 466                                                                                                     $3,000.00
            VIN: 10TWHAAR66J256283

 47.11      2003 Dodge Ram                                                                                                                      $500.00
            VIN: 1D7HA18D23S338303

 47.12      1999 Dodge 2500                                                                                                                         $0.00
            VIN: 1B7Kf2368XJ578354 Not in Service

 47.13      2006 Dodge 2500                                                                                                                     $500.00
            VIN: 3D7KS28C86G125349

 47.14      2016 Dodge 2500                                                                                                                   $27,000.00
            VIN: 3C6UR5CL3GG103422

 47.15      2008 Dodge 5500 6.7 Turbo                                                                                                          $1,000.00
            VIN: 3D6WC78A28G196435

 47.16      2000 Dodge 2500                                                                                                                     $500.00
            VIN: 1B7KF2364YJ106492

 47.17      1999 Dodge 2500                                                                                                                         $0.00
            VIN: 1B7KF2368XJ556584 Not in Service

 47.18      1983 Freightliner Dump truck                                                                                                       $1,000.00
            VIN: 1FUPYSB4GP286843

 47.19      2013 Hino                                                                                                                         $12,000.00
            VIN: 5PVNE8JV4D4S52848

 47.20      2004 Dodge 3500                                                                                                                         $0.00
            VIN: 3D7LU38CX4G151856 Not in Service

 47.21      2012 Peterbilt 365                                                                                                                 $5,000.00
            VIN: 1NPSLPEX2CD162314

 47.22      2011 Kenworth                                                                                                                     $10,000.00
            VIN: 3BKBLN0X8BF285955 Loan Paid Off - Plaines Capital Bank has
            not released title.

 47.23      2006 Dodge                                                                                                                              $0.00
            VIN: 1D7KS28C26J215045 Not in Service




Official Form 206A/B                                          Schedule A/B: Assets — Real and Personal Property                               page 7
Debtor        CaseDrilling,
              Auger 19-31410-hdh11
                            Inc.                    Doc 51 Filed 05/21/19              Entered   05/21/19
                                                                                        Case number (if known) 18:47:39     Page 7 of 69
             Name
 47.24   2009 International Prostar                                                                                                   $10,000.00
         VIN: 2HSCUAPRO9C072468

 47.25   2013 Dodge 2500                                                                                                               $7,000.00
         VIN: 3C6Ur5JL9DG617483

 47.26   Spartan/Firetruck                                                                                                                 $0.00
         VIN: 4S7AT4194WC026882 Not in Service

 47.27   1996 Mack                                                                                                                     $1,000.00
         VIN: VG6M118B0TB301950

 47.28   2014 Dodge 2500                                                                                                               $7,000.00
         VIN: 3CGUR5KL1EG195712

 47.29   Mack Firetruck                                                                                                                $1,000.00
         VIN: IMZH144C6FM00176

 47.30   2013 Audi A6                                                                                                                  $5,000.00
         VIN: WAUDFAFC7DN113151

 47.31   2014 Dodge 2500                                                                                                               $7,000.00
         VIN: 366UR5KL9EG295752

 47.32   2003 Mini Cooper                                                                                                                  $0.00
         VIN: WMWRE334X3TD73557 Legal Title Only - Coyle Whitten made the
         payments.

 47.33   2017 Audi A7                                                                                                                 $45,000.00
         VIN: WAU22AFC8HN080170

 47.34   2017 Audi Q7                                                                                                                 $39,520.00
         VIN: WA1VAAF71HD044536

 47.35   2018 Honda Odyssey                                                                                                           $31,168.00
         VIN: 5FNRL6H92JB009354

 48.     Watercraft, trailers, motors, and related accesories Examples: Boats
         trailers, motors, floating homes, personal watercraft, and fishing vesels
         None

 49.     Aircraft and accesories
         None

 50.     Other machinery, fixtures, and equipment (excluding farm
         machinery and equipment)
 50.1    2010 Soilmec STM20 [Drill Rig]/ Serial Number 3357 | Mounted on                                    Auction Value            $125,000.00
         2012 Peterbilt

 50.2    2006 Watson 1100 CM [Drill Rig]/ Serial Number: 6044                                               Auction Value             $50,000.00

 50.3    2007 Watson 1100 CM [Drill Rig]/ Serial Number: 7061                                               Auction Value            $100,000.00

 50.4    2008 Watson 2500 CM [Drill Rig]/ Serial Number: 187                                                Auction Value             $60,000.00

 50.5    2008 Watson 1100 TM [Drill Rig]/ Serial Number: 8089 | Mounted on                                  Auction Value             $85,000.00
         2008 Mack

 50.6    2008 Watson 1100 TM [Drill Rig]/ Serial Number: 8095 | Mounted on                                  Auction Value             $85,000.00
         a 2008 Mack

 50.7    2010 Watson 2500 CM [Drill Rig]/ Serial Number: 198                                                Auction Value             $85,000.00

 50.8    Mait Drill Rig/ Serial Number: BAB0012M0813                                                        Auction Value             $30,000.00

 50.9    2011 Watson 1100TM [Drill Rig]/ Serial Number: 10116 | Mounted on                                  Auction Value            $100,000.00
         2011 Kenworth

 50.10   2013 Soilmec SR-30 [Drill Rig]/ Serial Number: 4278                                                Auction Value            $190,000.00

 50.11   2005 Watson 1100TM [Drill Rig]/ Serial Number: 5039 | Mounted on                                   Auction Value            $125,000.00
         2006 International

 50.12   Hennessy HD65M [Drill Rig]/ Serial Number: 913                                                     Auction Value             $20,000.00

 50.13   2013 Soilmec SR-30 [Drill Rig]/ Serial Number: 4316                                                Auction Value             $60,000.00

 50.14   2014 Soilmec SR-50 [Drill Rig]/ Serial Number: 4460                                                Auction Value            $150,000.00


Official Form 206A/B                                          Schedule A/B: Assets — Real and Personal Property                       page 8
Debtor           CaseDrilling,
                 Auger 19-31410-hdh11
                               Inc.                    Doc 51 Filed 05/21/19                Entered   05/21/19
                                                                                             Case number (if known) 18:47:39   Page 8 of 69
                Name
 50.15      2016 Watson 3110 CM [Drill Rig]/ Serial Number: 16193                                            Auction Value              $180,000.00

 50.16      2015 Soilmec SR-45 [Drill Rig]/ Serial Number: 4645                                              Auction Value              $195,000.00

 50.17      2016 Watson 1100 CM [Drill Rig]/ Serial Number: 16192                                            Auction Value              $175,000.00

 50.18      2017 Watson 3110 CM [Drill Rig]/ Serial Number: 17196                                            Auction Value              $420,000.00

 50.19      2016 Watson 3110 CM [Drill Rig]/ Serial Number: 16194                                            Auction Value              $420,000.00

 50.20      Sany SR220C [Drill Rig]/ Serial Number: 88527                                                    Auction Value               $20,000.00

 50.21      2018 Watson 3110 CM [Drill Rig]/ Serial Number: 17202                                            Auction Value              $475,000.00

 50.22      Welder | Bobcat/ Serial Number: 907209 | Mounted on Mack Fire
            Truck

 50.23      Bobcat S300 turbo diesel/ Serial Number: B3300                                                                                 $500.00

 50.24      Air Compressor/ Serial Number: DM015250 | Mounted on Mack Fire                                                                 $200.00
            Truck

 50.25      Welder 216R/ Serial Number: ME220216R                                                                                          $500.00

 50.26      Lincoln Classic 300D Welder/ Serial Number: C106050D752                                                                        $500.00

 50.27      Lincoln 315 Shop MIG Welder/ Serial Number: U1070702240                                                                        $500.00

 50.28      Case W24C Tractor/ Serial Number: 915727297                                                                                   $1,000.00

 50.29      2015 Eager Beaver Lowboy 35GSL/S Trailer /VIN:                                                                               $10,000.00
            112SC434FL079689

 50.30      1997 Port City 16' Trailer/VIN: 154GH1626VT011070                                                                              $100.00

 50.31      2008 Gooseneck BT 25' Trailer/VIN: 16VGX202482617798                                                                           $500.00

 50.32      2007 Big Tex UT 40' Trailer/VIN: 16VGX402572685862 Not in Service                                                                 $0.00


 50.33      Odum 20' Trailer/ Serial Number: 4451966 | Not in Service                                                                         $0.00

 50.34      Kubota V3800 Tractor/ Serial Number: 403337                                                                                  $51,000.00

 50.35      1999 Shop Made Utility Trailer/ Not in Service                                                                                    $0.00

 50.36      2008 20' GN Trailer/VIN: FU202181119068 Not in Service                                                                            $0.00

 50.37      2016 Lark Enclosed Trailer/VIN: 571BE1016GM017835                                                                              $300.00

 50.38      20' Trailer/VIN: 4LAEH1621G5065204 Trailer is in the possession of
            Dean Johnson at his residence

 50.39      Utility Trailer/VIN: 4PTU718296M014245 Trailer is in the possession of
            Dean Johnson at his residence

 50.40      Lorain 27.5 Ton Crane/ Serial Number: 80064                                                                                  $20,000.00

 50.41      Crane/ Serial Number: 1824 | Not in Service                                                                                       $0.00

 50.42      Pawling & Harnischfeger 40 Ton Crane/ Not in Service                                                                              $0.00


 51.     Total of Part 8
                                                                                                                                       $3,480,788.00
         Add lines 47 through 50. Copy the total to line 87.


       52. Is a depreciation schedule available for any of the property listed in Part 8?

       ✔ No
       ❑
       ❑Yes

       53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

       ✔ No
       ❑
       ❑Yes


Official Form 206A/B                                           Schedule A/B: Assets — Real and Personal Property                         page 9
Debtor           CaseDrilling,
                 Auger 19-31410-hdh11
                               Inc.                    Doc 51 Filed 05/21/19                    Entered   05/21/19
                                                                                                 Case number (if known) 18:47:39            Page 9 of 69
                Name



 Part 9: Real Property



       54. Does the debtor own or lease any real property?

       ✔ No. Go to Part 10.
       ❑
       ❑Yes. Fill in the information below.



 55.     Any building, other improved real estate, or land which the debtor owns or in which the debtor has interest


         Description and location of property                  Nature and extent of        Net book value of           Valuation method used Current value of
         Include street address or other description such      debtor's interest in        debtor's interest           for current value     debtor's interest
         as Assessor Parcel Number (APN), and type of          property                    (Where available)
         property (for example, acreage, factory,
         warehouse, apartment, or office building), if
         available.
         None

 56.     Total of Part 9
         Add the current value on lines 55.1 through 55.6 and entries from any addition sheets. Copy the total to line 88.

 57.     Is a depreciation schedule available for any of the property listed in Part 8?
         ✔ No
         ❑
         ❑Yes
 58.     Has any of the property listed in Part 9 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 10: Intangibles and Intellectual Property



        59. Does the debtor have any interests in intangibles or intellectual property?

       ❑No. Go to Part 11.
       ✔Yes. Fill in the information below.
       ❑



  General description                                                                     Net book value of           Valuation method used Current value of
                                                                                          debtor's interest           for current value     debtor's interest
                                                                                          (Where available)
 60.     Patents, copyrights, trademarks, and trade secrets
         None

 61.     Internet domain names and websites
         http://www.augerdrilling.com/

 62.     Licenses, franchises, and royalties
         None

 63.     Customer lists, mailing lists, or other compilations
         None

 64.     Other intangibles, or intellectual property
         None

 65.     Goodwill



Official Form 206A/B                                             Schedule A/B: Assets — Real and Personal Property                                        page 10
Debtor          Case   19-31410-hdh11
                Auger Drilling, Inc.  Doc 51 Filed 05/21/19                                 Entered  05/21/19
                                                                                             Case number (if known) 18:47:39                Page 10 of 69
                Name
         None


 66.     Total of Part 10
                                                                                                                                                                    $0.00
         Add lines 60 through 65. Copy the total to line 89.



 67.     Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
         ✔ No
         ❑
         ❑Yes
 68.     Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         ❑✔ No
         ❑Yes
 69.     Has any of the property listed in Part 10 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 11: All other assets



       70. Does the debtor own any other assets that have not yet been reported on this form?

       ❑No. Go to Part 12.
       ✔Yes. Fill in the information below.
       ❑

                                                                                                                                                        Current value of
                                                                                                                                                        debtor's interest


 71.     Notes receivable
         Description (include name of obligor)
         Loan to Dean Johnson                                                               $102,709.00
                                                                                     Total face amount
                                                                                                            -                                       ➔
                                                                                                                                                   =➔           $102,709.00
                                                                                                                doubtful or uncollectible amount



         Loan to Coyle Whitten                                                                $4,293.00
                                                                                     Total face amount
                                                                                                            -                                       ➔
                                                                                                                                                   =➔             $4,293.00
                                                                                                                doubtful or uncollectible amount



         Employee Loan                                                                        $1,200.00
                                                                                     Total face amount
                                                                                                            -                                       ➔
                                                                                                                                                   =➔             $1,200.00
                                                                                                                doubtful or uncollectible amount



         Alex Mason                                                                           $7,074.00
                                                                                     Total face amount
                                                                                                            -                            $0.00
                                                                                                                doubtful or uncollectible amount
                                                                                                                                                    ➔
                                                                                                                                                   =➔             $7,074.00



 72.     Tax refunds and unused net operating losses (NOLs)
         Description (for example, federal, state, local)
         None

 73.     Interests in insurance policies or annuities
         None

 74.     Causes of action against third parties (whether or not a lawsuit has been filed)
         None

 75.     Other contingent and unliquidated claims or causes of action of every nature, including
         counterclaims of the debtor and rights to set off claims
         None

 76.     Trusts, equitable or future interests in property



Official Form 206A/B                                           Schedule A/B: Assets — Real and Personal Property                                             page 11
Debtor            Case   19-31410-hdh11
                  Auger Drilling, Inc.  Doc 51 Filed 05/21/19                                                               Entered  05/21/19
                                                                                                                             Case number (if known) 18:47:39                 Page 11 of 69
                  Name
         None

 77.     Other property of any kind not already listed Examples: Season tickets, country club membership


          Work in Progress                                                                                                                                                               $212,768.00

         Tort Claims against shareholders [Dean Johnson and Karol Johnson]

         Tort Claims against former Officer [Dean Johnson]


 78.     Total of Part 11
                                                                                                                                                                                       $328,044.00
         Add lines 71 through 77. Copy the total to line 90.

 79.     Has any of the property listed in Part 11 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 12: Summary




 In Part 12 copy all of the totals from the earlier parts of the form.


  Type of property                                                                                         Current value of                       Current value
                                                                                                           personal property                      of real property


 80.     Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                                  $181,158.80



 81.     Deposits and prepayments. Copy line 9, Part 2.


 82.     Accounts receivable. Copy line 12, Part 3.                                                                        $2,427,994.00


 83.     Investments. Copy line 17, Part 4.


 84.     Inventory. Copy line 23, Part 5.


 85.     Farming and fishing-related assets. Copy line 33, Part 6.


 86.     Office furniture, fixtures, and equipment; and collectibles. Copy                                                    $11,400.00
         line 43, Part 7.


 87.     Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                         $3,480,788.00


 88.                                                                                                                   ➔
         Real property. Copy line 56, Part 9............................................................................



 89.     Intangibles and intellectual property. Copy line 66, Part 10.                                                          $0.00



 90.     All other assets. Copy line 78, Part 11.                                                   +                      $328,044.00


 91.     Total. Add lines 80 through 90 for each column... 91a.                                                     $6,429,384.80                                    $0.00
                                                                                                                                         + 91b.


Official Form 206A/B                                                                Schedule A/B: Assets — Real and Personal Property                                                  page 12
Debtor           Case   19-31410-hdh11
                 Auger Drilling, Inc.  Doc 51 Filed 05/21/19                                                     Entered  05/21/19
                                                                                                                  Case number (if known) 18:47:39   Page 12 of 69
                  Name

 92.     Total of all property on Schedule A/B. Lines 91a + 91b = 92. ....................................................................                 $6,429,384.80




Official Form 206A/B                                                         Schedule A/B: Assets — Real and Personal Property                                page 13
                Case 19-31410-hdh11
 Fill in this information to identify the case:            Doc 51 Filed 05/21/19              Entered 05/21/19 18:47:39                  Page 13 of 69
 Debtor name                                   Auger Drilling, Inc.

 United States Bankruptcy Court for the:
                        Northern District of Texas, Dallas Division


 Case number (if known):                                                                                                                ❑ Check if this is an
                                                                                                                                           amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
      ❑ No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
      ✔ Yes. Fill in all of the information below.
      ❑
 Part 1: List Creditors Who Have Secured Claims

 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured         Column A                 Column B
        claim, list the creditor separately for each claim.                                                               Amount of claim          Value of collateral
                                                                                                                          Do not deduct the        that supports this
                                                                                                                          value of collateral.     claim

2.1 Creditor’s name                                              Describe debtor’s property that is subject to a lien             $41,335.00                $31,168.00
    American Honda Finance Corporation                           2018 Honda Odyssey
                                                                 Describe the lien
        Creditor's mailing address
                                                                 Vehicle Loan
         P.O. Box 168008
                                                                 Is the creditor an insider or related party?
         Irving, TX 75016                                        ✔ No
                                                                 ❑
        Creditor's email address, if known                       ❑ Yes.
                                                                 Is anyone else liable on this claim?
        Date debt was incurred         6/22/2017                 ❑ No
        Last 4 digits of account
                                                                 ✔ Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                                 ❑
        number                         5   1     1     5         As of the petition filing date, the claim is:
        Do multiple creditors have an interest in the            Check all that apply.
        same property?                                           ❑ Contingent
        ✔ No.
        ❑                                                        ❑ Unliquidated
        ❑ Yes. Specify each creditor, including this             ❑ Disputed
                creditor, and its relative priority.


 3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
    Page, if any.                                                                                                              $4,201,811.32




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                      page 1 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                               Entered  05/21/19
                                                                                        Case number (if known) 18:47:39          Page 14 of 69
             Name


 Part 1: Additional Page                                                                                          Column A               Column B
                                                                                                                  Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous         Do not deduct the      that supports this
 page.                                                                                                            value of collateral.   claim

2.2 Creditor’s name                                       Describe debtor’s property that is subject to a lien             $43,363.00            $39,520.00
    Audi Financial Service                                2017 Audi Q7
                                                          Describe the lien
     Creditor's mailing address
                                                          Vehicle Loan
      P.O. Box 5215
                                                          Is the creditor an insider or related party?
      Carol Stream, IL 60197                              ✔ No
                                                          ❑
     Creditor's email address, if known                   ❑ Yes.
                                                          Is anyone else liable on this claim?
     Date debt was incurred         4/1/2017              ❑ No
     Last 4 digits of account
                                                          ✔ Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                          ❑
     number                        3   2    5    5        As of the petition filing date, the claim is:
     Do multiple creditors have an interest in the        Check all that apply.
     same property?                                       ❑ Contingent
     ✔ No.
     ❑                                                    ❑ Unliquidated
                                                          ❑ Disputed
     ❑ Yes. Have you already specified the
             relative priority?
         ✔ No. Specify each creditor, including this
         ❑
                creditor, and its relative priority.

         ❑ Yes. The relative priority of creditors is
                 specified on lines




2.3 Creditor’s name                                       Describe debtor’s property that is subject to a lien             $50,066.00            $45,000.00
    Audi Financial Services                               2017 Audi A7

                                                          Describe the lien
     Creditor's mailing address
                                                          Vehicle Loan
      P.O. Box 5215
                                                          Is the creditor an insider or related party?
      Carol Stream, IL 60197
                                                          ✔ No
                                                          ❑
     Creditor's email address, if known                   ❑ Yes.
                                                          Is anyone else liable on this claim?
     Date debt was incurred        02/21/2017             ❑ No
                                                          ✔ Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                          ❑
     Last 4 digits of account
     number                        8   8    8    4        As of the petition filing date, the claim is:
                                                          Check all that apply.
     Do multiple creditors have an interest in the        ❑ Contingent
     same property?                                       ❑ Unliquidated
     ✔ No.
     ❑                                                    ❑ Disputed
     ❑ Yes. Have you already specified the
             relative priority?

         ✔ No. Specify each creditor, including this
         ❑
                creditor, and its relative priority.
         ❑ Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                         page 2 of 44
Debtor       Case    19-31410-hdh11
              Auger Drilling, Inc.  Doc 51 Filed 05/21/19                              Entered  05/21/19
                                                                                        Case number (if known) 18:47:39          Page 15 of 69
             Name


 Part 1: Additional Page                                                                                          Column A               Column B
                                                                                                                  Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous         Do not deduct the      that supports this
 page.                                                                                                            value of collateral.   claim

2.4 Creditor’s name                                       Describe debtor’s property that is subject to a lien             $87,742.54                  $0.00
    Carrollton-Farmers Branch ISD
                                                          Describe the lien
                                                          Ad Valorem Tax Lien
     Creditor's mailing address
                                                          Is the creditor an insider or related party?
      c/o Perdue Brandon et al
                                                          ✔ No
                                                          ❑
      1919 S. Shiloh Road STE 310 LB 40
                                                          ❑ Yes.
      Garland, TX 75042
                                                          Is anyone else liable on this claim?
     Creditor's email address, if known                   ✔ No
                                                          ❑
                                                          ❑ Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Date debt was incurred         1/1/2019              As of the petition filing date, the claim is:
                                                          Check all that apply.
     Last 4 digits of account                             ❑ Contingent
     number
                                                          ❑ Unliquidated
     Do multiple creditors have an interest in the        ❑ Disputed
     same property?
     ✔ No.
     ❑
     ❑ Yes. Have you already specified the
             relative priority?



2.5 Creditor’s name                                       Describe debtor’s property that is subject to a lien             $18,960.00            $27,000.00
    Chrysler Credit                                       2016 Dodge 2500

                                                          Describe the lien
     Creditor's mailing address
                                                          Purchase Money
      P.O. Box 961279
                                                          Is the creditor an insider or related party?
      Fort Worth, TX 76161
                                                          ✔ No
                                                          ❑
     Creditor's email address, if known                   ❑ Yes.
                                                          Is anyone else liable on this claim?
     Date debt was incurred        3/11/2016              ✔ No
                                                          ❑
                                                          ❑ Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account
     number                        2   2    2    9        As of the petition filing date, the claim is:
                                                          Check all that apply.
     Do multiple creditors have an interest in the        ❑ Contingent
     same property?                                       ❑ Unliquidated
     ✔ No.
     ❑                                                    ❑ Disputed
     ❑ Yes. Have you already specified the
             relative priority?

         ✔ No. Specify each creditor, including this
         ❑
                creditor, and its relative priority.
         ❑ Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                         page 3 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                                Entered  05/21/19
                                                                                         Case number (if known) 18:47:39          Page 16 of 69
             Name


 Part 1: Additional Page                                                                                           Column A               Column B
                                                                                                                   Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous          Do not deduct the      that supports this
 page.                                                                                                             value of collateral.   claim

2.6 Creditor’s name                                        Describe debtor’s property that is subject to a lien             $89,087.78                  $0.00
    Dallas County
                                                           Describe the lien
                                                           Ad Valorem Tax Lien
     Creditor's mailing address
                                                           Is the creditor an insider or related party?
      c/o Linebarger et al
                                                           ✔ No
                                                           ❑
      2777 N. Stemmons Freeway STE 1000
                                                           ❑ Yes.
      Dallas, TX 75207
                                                           Is anyone else liable on this claim?
     Creditor's email address, if known                    ✔ No
                                                           ❑
                                                           ❑ Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Date debt was incurred          1/1/2019              As of the petition filing date, the claim is:
                                                           Check all that apply.
     Last 4 digits of account                              ❑ Contingent
     number
                                                           ❑ Unliquidated
     Do multiple creditors have an interest in the         ❑ Disputed
     same property?
     ✔ No.
     ❑
     ❑ Yes. Have you already specified the
             relative priority?



2.7 Creditor’s name                                        Describe debtor’s property that is subject to a lien             $45,532.00            $51,000.00
    Kubota Credit Corporation USA                          Kubota V3800 Tractor
                                                           Serial Number: 403337

     Creditor's mailing address
                                                           Describe the lien
      Attn: Loan Administration Department                 Equipment Loan
      P.O. Box 2046
                                                           Is the creditor an insider or related party?
      Grapevine, TX 76099                                  ✔ No
                                                           ❑
     Creditor's email address, if known
                                                           ❑ Yes.
                                                           Is anyone else liable on this claim?
                                                           ❑ No
     Date debt was incurred          8/9/2018
                                                           ✔ Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                           ❑
     Last 4 digits of account
     number                         6   2    4    1        As of the petition filing date, the claim is:
                                                           Check all that apply.
     Do multiple creditors have an interest in the         ❑ Contingent
     same property?                                        ❑ Unliquidated
     ✔ No.
     ❑                                                     ❑ Disputed
     ❑ Yes. Have you already specified the
             relative priority?

         ✔ No. Specify each creditor, including this
         ❑
                 creditor, and its relative priority.
         ❑ Yes. The relative priority of creditors is
                  specified on lines




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                         page 4 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                            Entered  05/21/19
                                                                                     Case number (if known) 18:47:39          Page 17 of 69
             Name


 Part 1: Additional Page                                                                                       Column A               Column B
                                                                                                               Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous      Do not deduct the      that supports this
 page.                                                                                                         value of collateral.   claim

2.8 Creditor’s name                                    Describe debtor’s property that is subject to a lien               unknown                   $0.00
    McKinney Trailer Rentals
                                                       Describe the lien

     Creditor's mailing address
      8400 E. Slausen Avenue                           Is the creditor an insider or related party?
                                                       ✔ No
                                                       ❑
      Pico Rivera, CA 90660
                                                       ❑ Yes.
     Creditor's email address, if known
                                                       Is anyone else liable on this claim?
                                                       ✔ No
                                                       ❑
     Date debt was incurred                            ❑ Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                          As of the petition filing date, the claim is:
     number                       7   5   9   0        Check all that apply.
                                                       ❑ Contingent
     Do multiple creditors have an interest in the     ❑ Unliquidated
     same property?                                    ❑ Disputed
     ✔ No.
     ❑
     ❑ Yes. Have you already specified the
             relative priority?




Official Form 206D                        Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                         page 5 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                                 Entered  05/21/19
                                                                                          Case number (if known) 18:47:39         Page 18 of 69
             Name


 Part 1: Additional Page                                                                                           Column A               Column B
                                                                                                                   Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous          Do not deduct the      that supports this
 page.                                                                                                             value of collateral.   claim

2.9 Creditor’s name                                        Describe debtor’s property that is subject to a lien           $399,032.00          $5,085,194.00
    PlainsCapital Bank                                     2015 Soilmec SR-45 [Drill Rig]
                                                           Serial Number: 4645

     Creditor's mailing address                            Lincoln 315 Shop MIG Welder
                                                           Serial Number: U1070702240
      801 Houston Street
                                                           Welder 216R
      Fort Worth, TX 76102                                 Serial Number: ME220216R

     Creditor's email address, if known                    Air Compressor
                                                           Serial Number: DM015250 | Mounted on Mack Fire Truck
                                                           Lincoln Classic 300D Welder
     Date debt was incurred         10/6/2015              Serial Number: C106050D752
                                                           See continuation page.
     Last 4 digits of account
     number                         3   0    8    9        Describe the lien
                                                           Equipment Loan
     Do multiple creditors have an interest in the
     same property?                                        Is the creditor an insider or related party?
     ❑ No.                                                 ✔ No
                                                           ❑
     ✔ Yes. Have you already specified the
     ❑                                                     ❑ Yes.
             relative priority?                            Is anyone else liable on this claim?
                                                           ❑ No
         For Asset:
         2015 Soilmec SR-45 [Drill Rig]
                                                           ✔ Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                           ❑
         Serial Number: 4645
         ✔ No. Specify each creditor, including this
         ❑
                                                           As of the petition filing date, the claim is:
                                                           Check all that apply.
                 creditor, and its relative priority.      ❑ Contingent
                 1) PlainsCapital Bank                     ❑ Unliquidated
                 2) PlainsCapital Bank                     ❑ Disputed
                 3) PlainsCapital Bank
                 4) PlainsCapital Bank
                 5) PlainsCapital Bank
                 6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                 specified on lines

         For Asset:
         Lincoln 315 Shop MIG Welder
         Serial Number: U1070702240
         ✔ No. Specify each creditor, including this
         ❑
                 creditor, and its relative priority.
                 1) PlainsCapital Bank
                 2) PlainsCapital Bank
                 3) PlainsCapital Bank
                 4) PlainsCapital Bank
                 5) PlainsCapital Bank
                 6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                         page 6 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                           Entered  05/21/19
                                                                                    Case number (if known) 18:47:39           Page 19 of 69
             Name


 Part 1: Additional Page                                                                                       Column A               Column B
                                                                                                               Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous      Do not deduct the      that supports this
 page.                                                                                                         value of collateral.   claim

         For Asset:
         Welder 216R
         Serial Number: ME220216R
         ✔ No. Specify each creditor, including this
         ❑
                creditor, and its relative priority.
                1) PlainsCapital Bank
                2) PlainsCapital Bank
                3) PlainsCapital Bank
                4) PlainsCapital Bank
                5) PlainsCapital Bank
                6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                 specified on lines


         For Asset:
         Air Compressor
         Serial Number: DM015250 | Mounted on Mack Fire
         Truck
         ✔ No. Specify each creditor, including this
         ❑
                creditor, and its relative priority.
                1) PlainsCapital Bank
                2) PlainsCapital Bank
                3) PlainsCapital Bank
                4) PlainsCapital Bank
                5) PlainsCapital Bank
                6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                 specified on lines


         For Asset:
         Lincoln Classic 300D Welder
         Serial Number: C106050D752
         ✔ No. Specify each creditor, including this
         ❑
                creditor, and its relative priority.
                1) PlainsCapital Bank
                2) PlainsCapital Bank
                3) PlainsCapital Bank
                4) PlainsCapital Bank
                5) PlainsCapital Bank
                6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                      page 7 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                            Entered  05/21/19
                                                                                     Case number (if known) 18:47:39           Page 20 of 69
             Name


 Part 1: Additional Page                                                                                        Column A               Column B
                                                                                                                Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous       Do not deduct the      that supports this
 page.                                                                                                          value of collateral.   claim

         For Asset:
         Bobcat S300 turbo diesel
         Serial Number: B3300
         ✔ No. Specify each creditor, including this
         ❑
                 creditor, and its relative priority.
                 1) PlainsCapital Bank
                 2) PlainsCapital Bank
                 3) PlainsCapital Bank
                 4) PlainsCapital Bank
                 5) PlainsCapital Bank
                 6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                 specified on lines


         For Asset:
         Hennessy HD65M [Drill Rig]
         Serial Number: 913
         ✔ No. Specify each creditor, including this
         ❑
                 creditor, and its relative priority.
                 1) PlainsCapital Bank
                 2) PlainsCapital Bank
                 3) PlainsCapital Bank
                 4) PlainsCapital Bank
                 5) PlainsCapital Bank
                 6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                 specified on lines


         For Asset:
         Sany SR220C [Drill Rig]
         Serial Number: 88527
         ✔ No. Specify each creditor, including this
         ❑
                 creditor, and its relative priority.
                 1) PlainsCapital Bank
                 2) PlainsCapital Bank
                 3) PlainsCapital Bank
                 4) PlainsCapital Bank
                 5) PlainsCapital Bank
                 6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                      page 8 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                            Entered  05/21/19
                                                                                     Case number (if known) 18:47:39           Page 21 of 69
             Name


 Part 1: Additional Page                                                                                        Column A               Column B
                                                                                                                Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous       Do not deduct the      that supports this
 page.                                                                                                          value of collateral.   claim

         For Asset:
         2008 Watson 1100 TM [Drill Rig]
         Serial Number: 8095 | Mounted on a 2008 Mack
         ✔ No. Specify each creditor, including this
         ❑
                 creditor, and its relative priority.
                 1) PlainsCapital Bank
                 2) PlainsCapital Bank
                 3) PlainsCapital Bank
                 4) PlainsCapital Bank
                 5) PlainsCapital Bank
                 6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                  specified on lines


         For Asset:
         Lorain 27.5 Ton Crane
         Serial Number: 80064
         ✔ No. Specify each creditor, including this
         ❑
                 creditor, and its relative priority.
                 1) PlainsCapital Bank
                 2) PlainsCapital Bank
                 3) PlainsCapital Bank
                 4) PlainsCapital Bank
                 5) PlainsCapital Bank
                 6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                  specified on lines


         For Asset:
         2005 Watson 1100TM [Drill Rig]
         Serial Number: 5039 | Mounted on 2006 International
         ✔ No. Specify each creditor, including this
         ❑
                 creditor, and its relative priority.
                 1) PlainsCapital Bank
                 2) PlainsCapital Bank
                 3) PlainsCapital Bank
                 4) PlainsCapital Bank
                 5) PlainsCapital Bank
                 6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                  specified on lines




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                      page 9 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                            Entered  05/21/19
                                                                                     Case number (if known) 18:47:39           Page 22 of 69
             Name


 Part 1: Additional Page                                                                                        Column A               Column B
                                                                                                                Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous       Do not deduct the      that supports this
 page.                                                                                                          value of collateral.   claim

         For Asset:
         2013 Soilmec SR-30 [Drill Rig]
         Serial Number: 4278
         ✔ No. Specify each creditor, including this
         ❑
                 creditor, and its relative priority.
                 1) PlainsCapital Bank
                 2) PlainsCapital Bank
                 3) PlainsCapital Bank
                 4) PlainsCapital Bank
                 5) PlainsCapital Bank
                 6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                 specified on lines


         For Asset:
         2011 Watson 1100TM [Drill Rig]
         Serial Number: 10116 | Mounted on 2011 Kenworth
         ✔ No. Specify each creditor, including this
         ❑
                 creditor, and its relative priority.
                 1) PlainsCapital Bank
                 2) PlainsCapital Bank
                 3) PlainsCapital Bank
                 4) PlainsCapital Bank
                 5) PlainsCapital Bank
                 6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                 specified on lines


         For Asset:
         Mait Drill Rig
         Serial Number: BAB0012M0813
         ✔ No. Specify each creditor, including this
         ❑
                 creditor, and its relative priority.
                 1) PlainsCapital Bank
                 2) PlainsCapital Bank
                 3) PlainsCapital Bank
                 4) PlainsCapital Bank
                 5) PlainsCapital Bank
                 6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                    page 10 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                            Entered  05/21/19
                                                                                     Case number (if known) 18:47:39           Page 23 of 69
             Name


 Part 1: Additional Page                                                                                        Column A               Column B
                                                                                                                Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous       Do not deduct the      that supports this
 page.                                                                                                          value of collateral.   claim

         For Asset:
         2008 Watson 1100 TM [Drill Rig]
         Serial Number: 8089 | Mounted on 2008 Mack
         ✔ No. Specify each creditor, including this
         ❑
                 creditor, and its relative priority.
                 1) PlainsCapital Bank
                 2) PlainsCapital Bank
                 3) PlainsCapital Bank
                 4) PlainsCapital Bank
                 5) PlainsCapital Bank
                 6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                 specified on lines


         For Asset:
         2007 Watson 1100 CM [Drill Rig]
         Serial Number: 7061
         ✔ No. Specify each creditor, including this
         ❑
                 creditor, and its relative priority.
                 1) PlainsCapital Bank
                 2) PlainsCapital Bank
                 3) PlainsCapital Bank
                 4) PlainsCapital Bank
                 5) PlainsCapital Bank
                 6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                 specified on lines


         For Asset:
         2006 Watson 1100 CM [Drill Rig]
         Serial Number: 6044
         ✔ No. Specify each creditor, including this
         ❑
                 creditor, and its relative priority.
                 1) PlainsCapital Bank
                 2) PlainsCapital Bank
                 3) PlainsCapital Bank
                 4) PlainsCapital Bank
                 5) PlainsCapital Bank
                 6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                     page 11 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                            Entered  05/21/19
                                                                                     Case number (if known) 18:47:39           Page 24 of 69
             Name


 Part 1: Additional Page                                                                                        Column A               Column B
                                                                                                                Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous       Do not deduct the      that supports this
 page.                                                                                                          value of collateral.   claim

         For Asset:
         2010 Watson 2500 CM [Drill Rig]
         Serial Number: 198
         ✔ No. Specify each creditor, including this
         ❑
                 creditor, and its relative priority.
                 1) PlainsCapital Bank
                 2) PlainsCapital Bank
                 3) PlainsCapital Bank
                 4) PlainsCapital Bank
                 5) PlainsCapital Bank
                 6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                 specified on lines


         For Asset:
         2016 Watson 1100 CM [Drill Rig]
         Serial Number: 16192
         ✔ No. Specify each creditor, including this
         ❑
                 creditor, and its relative priority.
                 1) PlainsCapital Bank
                 2) PlainsCapital Bank
                 3) PlainsCapital Bank
                 4) PlainsCapital Bank
                 5) PlainsCapital Bank
                 6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                 specified on lines


         For Asset:
         2018 Watson 3110 CM [Drill Rig]
         Serial Number: 17202
         ✔ No. Specify each creditor, including this
         ❑
                 creditor, and its relative priority.
                 1) PlainsCapital Bank
                 2) PlainsCapital Bank
                 3) PlainsCapital Bank
                 4) PlainsCapital Bank
                 5) PlainsCapital Bank
                 6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                    page 12 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                            Entered  05/21/19
                                                                                     Case number (if known) 18:47:39           Page 25 of 69
             Name


 Part 1: Additional Page                                                                                        Column A               Column B
                                                                                                                Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous       Do not deduct the      that supports this
 page.                                                                                                          value of collateral.   claim

         For Asset:
         2017 Watson 3110 CM [Drill Rig]
         Serial Number: 17196
         ✔ No. Specify each creditor, including this
         ❑
                 creditor, and its relative priority.
                 1) PlainsCapital Bank
                 2) PlainsCapital Bank
                 3) PlainsCapital Bank
                 4) PlainsCapital Bank
                 5) PlainsCapital Bank
                 6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                 specified on lines


         For Asset:
         2016 Watson 3110 CM [Drill Rig]
         Serial Number: 16194
         ✔ No. Specify each creditor, including this
         ❑
                 creditor, and its relative priority.
                 1) PlainsCapital Bank
                 2) PlainsCapital Bank
                 3) PlainsCapital Bank
                 4) PlainsCapital Bank
                 5) PlainsCapital Bank
                 6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                 specified on lines


         For Asset:
         2008 Watson 2500 CM [Drill Rig]
         Serial Number: 187
         ✔ No. Specify each creditor, including this
         ❑
                 creditor, and its relative priority.
                 1) PlainsCapital Bank
                 2) PlainsCapital Bank
                 3) PlainsCapital Bank
                 4) PlainsCapital Bank
                 5) PlainsCapital Bank
                 6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                    page 13 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                           Entered  05/21/19
                                                                                    Case number (if known) 18:47:39           Page 26 of 69
             Name


 Part 1: Additional Page                                                                                       Column A               Column B
                                                                                                               Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous      Do not deduct the      that supports this
 page.                                                                                                         value of collateral.   claim

         For Asset:
         Accounts receivable under 90 days
         ✔ No. Specify each creditor, including this
         ❑
                creditor, and its relative priority.
                1) PlainsCapital Bank
                2) PlainsCapital Bank
                3) PlainsCapital Bank
                4) PlainsCapital Bank
                5) PlainsCapital Bank
                6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                 specified on lines


         For Asset:
         Accouns receivable over 90 days
         ✔ No. Specify each creditor, including this
         ❑
                creditor, and its relative priority.
                1) PlainsCapital Bank
                2) PlainsCapital Bank
                3) PlainsCapital Bank
                4) PlainsCapital Bank
                5) PlainsCapital Bank
                6) PlainsCapital Bank
         ❑ Yes. The relative priority of creditors is
                 specified on lines




Official Form 206D                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                    page 14 of 44
Debtor         Case    19-31410-hdh11
                Auger Drilling, Inc.  Doc 51 Filed 05/21/19                                Entered  05/21/19
                                                                                            Case number (if known) 18:47:39         Page 27 of 69
               Name


 Part 1: Additional Page                                                                                             Column A               Column B
                                                                                                                     Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous            Do not deduct the      that supports this
 page.                                                                                                               value of collateral.   claim

2.10 Creditor’s name                                          Describe debtor’s property that is subject to a lien            $233,826.00        $5,145,194.00
     PlainsCapital Bank                                       2016 Watson 1100 CM [Drill Rig]
                                                              Serial Number: 16192

         Creditor's mailing address                           Lincoln 315 Shop MIG Welder
                                                              Serial Number: U1070702240
         801 Houston Street
                                                              Welder 216R
         Fort Worth, TX 76102                                 Serial Number: ME220216R

         Creditor's email address, if known                   Lincoln Classic 300D Welder
                                                              Serial Number: C106050D752
                                                              Air Compressor
         Date debt was incurred         04/23/2019            Serial Number: DM015250 | Mounted on Mack Fire Truck
                                                              See continuation page.
         Last 4 digits of account
         number                         6   4    6    2       Describe the lien
                                                              Equipment Loan
         Do multiple creditors have an interest in the
         same property?                                       Is the creditor an insider or related party?
         ❑ No.                                                ✔ No
                                                              ❑
         ✔ Yes. Have you already specified the
         ❑                                                    ❑ Yes.
                 relative priority?                           Is anyone else liable on this claim?
                                                              ❑ No
             For Asset:
             2016 Watson 1100 CM [Drill Rig]
                                                              ✔ Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                              ❑
             Serial Number: 16192
                                                              As of the petition filing date, the claim is:
             ❑ No. Specify each creditor, including this      Check all that apply.
                    creditor, and its relative priority.      ❑ Contingent
             ✔ Yes. The relative priority of creditors is
             ❑                                                ❑ Unliquidated
                      specified on lines        2.9           ❑ Disputed
             For Asset:
             Lincoln 315 Shop MIG Welder
             Serial Number: U1070702240
             ❑ No. Specify each creditor, including this
                    creditor, and its relative priority.
             ✔ Yes. The relative priority of creditors is
             ❑
                      specified on lines        2.9



             For Asset:
             Welder 216R
             Serial Number: ME220216R
             ❑ No. Specify each creditor, including this
                    creditor, and its relative priority.
             ✔ Yes. The relative priority of creditors is
             ❑
                      specified on lines        2.9


             For Asset:
             Lincoln Classic 300D Welder
             Serial Number: C106050D752
             ❑ No. Specify each creditor, including this
                    creditor, and its relative priority.
             ✔ Yes. The relative priority of creditors is
             ❑
                      specified on lines        2.9




Official Form 206D                              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                       page 15 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                           Entered  05/21/19
                                                                                    Case number (if known) 18:47:39           Page 28 of 69
             Name


 Part 1: Additional Page                                                                                       Column A               Column B
                                                                                                               Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous      Do not deduct the      that supports this
 page.                                                                                                         value of collateral.   claim

          For Asset:
          Air Compressor
          Serial Number: DM015250 | Mounted on Mack Fire
          Truck
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Bobcat S300 turbo diesel
          Serial Number: B3300
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Hennessy HD65M [Drill Rig]
          Serial Number: 913
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Sany SR220C [Drill Rig]
          Serial Number: 88527
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2008 Watson 1100 TM [Drill Rig]
          Serial Number: 8095 | Mounted on a 2008 Mack
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Lorain 27.5 Ton Crane
          Serial Number: 80064
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2005 Watson 1100TM [Drill Rig]
          Serial Number: 5039 | Mounted on 2006 International
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9




Official Form 206D                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                    page 16 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                           Entered  05/21/19
                                                                                    Case number (if known) 18:47:39           Page 29 of 69
             Name


 Part 1: Additional Page                                                                                       Column A               Column B
                                                                                                               Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous      Do not deduct the      that supports this
 page.                                                                                                         value of collateral.   claim

          For Asset:
          2013 Soilmec SR-30 [Drill Rig]
          Serial Number: 4316
          ✔ No. Specify each creditor, including this
          ❑
                  creditor, and its relative priority.
                  1) Wells Fargo Equipment Finance, In
                  c.
                  2) PlainsCapital Bank
          ❑ Yes. The relative priority of creditors is
                     specified on lines


          For Asset:
          2013 Soilmec SR-30 [Drill Rig]
          Serial Number: 4278
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2011 Watson 1100TM [Drill Rig]
          Serial Number: 10116 | Mounted on 2011 Kenworth
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Mait Drill Rig
          Serial Number: BAB0012M0813
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2008 Watson 1100 TM [Drill Rig]
          Serial Number: 8089 | Mounted on 2008 Mack
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2007 Watson 1100 CM [Drill Rig]
          Serial Number: 7061
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9




Official Form 206D                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                    page 17 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                           Entered  05/21/19
                                                                                    Case number (if known) 18:47:39           Page 30 of 69
             Name


 Part 1: Additional Page                                                                                       Column A               Column B
                                                                                                               Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous      Do not deduct the      that supports this
 page.                                                                                                         value of collateral.   claim

          For Asset:
          2006 Watson 1100 CM [Drill Rig]
          Serial Number: 6044
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2010 Watson 2500 CM [Drill Rig]
          Serial Number: 198
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2015 Soilmec SR-45 [Drill Rig]
          Serial Number: 4645
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2018 Watson 3110 CM [Drill Rig]
          Serial Number: 17202
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2017 Watson 3110 CM [Drill Rig]
          Serial Number: 17196
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2016 Watson 3110 CM [Drill Rig]
          Serial Number: 16194
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2008 Watson 2500 CM [Drill Rig]
          Serial Number: 187
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9




Official Form 206D                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                    page 18 of 44
Debtor         Case    19-31410-hdh11
                Auger Drilling, Inc.  Doc 51 Filed 05/21/19                                Entered  05/21/19
                                                                                            Case number (if known) 18:47:39         Page 31 of 69
               Name


 Part 1: Additional Page                                                                                             Column A               Column B
                                                                                                                     Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous            Do not deduct the      that supports this
 page.                                                                                                               value of collateral.   claim

             For Asset:
             Accounts receivable under 90 days
             ❑ No. Specify each creditor, including this
                     creditor, and its relative priority.
             ✔ Yes. The relative priority of creditors is
             ❑
                      specified on lines        2.9


             For Asset:
             Accouns receivable over 90 days
             ❑ No. Specify each creditor, including this
                     creditor, and its relative priority.
             ✔ Yes. The relative priority of creditors is
             ❑
                      specified on lines        2.9



2.11 Creditor’s name                                          Describe debtor’s property that is subject to a lien            $610,600.00        $5,085,194.00
     PlainsCapital Bank                                       2008 Watson 2500 CM [Drill Rig]
                                                              Serial Number: 187

         Creditor's mailing address                           2016 Watson 3110 CM [Drill Rig]
                                                              Serial Number: 16194
         801 Houston Street
                                                              Lincoln 315 Shop MIG Welder
         Fort Worth, TX 76102                                 Serial Number: U1070702240

         Creditor's email address, if known                   Welder 216R
                                                              Serial Number: ME220216R
                                                              Air Compressor
         Date debt was incurred         12/1/2016             Serial Number: DM015250 | Mounted on Mack Fire Truck
                                                              See continuation page.
         Last 4 digits of account
         number                         3   1    0    0       Describe the lien
                                                              Equipment Loan
         Do multiple creditors have an interest in the
         same property?                                       Is the creditor an insider or related party?
         ❑ No.                                                ✔ No
                                                              ❑
         ✔ Yes. Have you already specified the
         ❑                                                    ❑ Yes.
                 relative priority?                           Is anyone else liable on this claim?
                                                              ❑ No
             For Asset:
             2008 Watson 2500 CM [Drill Rig]
                                                              ✔ Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                              ❑
             Serial Number: 187
                                                              As of the petition filing date, the claim is:
             ❑ No. Specify each creditor, including this      Check all that apply.
                     creditor, and its relative priority.     ❑ Contingent
             ✔ Yes. The relative priority of creditors is
             ❑                                                ❑ Unliquidated
                      specified on lines        2.9           ❑ Disputed
             For Asset:
             2016 Watson 3110 CM [Drill Rig]
             Serial Number: 16194
             ❑ No. Specify each creditor, including this
                     creditor, and its relative priority.
             ✔ Yes. The relative priority of creditors is
             ❑
                      specified on lines        2.9




Official Form 206D                              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                       page 19 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                           Entered  05/21/19
                                                                                    Case number (if known) 18:47:39           Page 32 of 69
             Name


 Part 1: Additional Page                                                                                       Column A               Column B
                                                                                                               Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous      Do not deduct the      that supports this
 page.                                                                                                         value of collateral.   claim

          For Asset:
          Lincoln 315 Shop MIG Welder
          Serial Number: U1070702240
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Welder 216R
          Serial Number: ME220216R
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Air Compressor
          Serial Number: DM015250 | Mounted on Mack Fire
          Truck
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Lincoln Classic 300D Welder
          Serial Number: C106050D752
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Bobcat S300 turbo diesel
          Serial Number: B3300
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Hennessy HD65M [Drill Rig]
          Serial Number: 913
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Sany SR220C [Drill Rig]
          Serial Number: 88527
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9




Official Form 206D                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                    page 20 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                           Entered  05/21/19
                                                                                    Case number (if known) 18:47:39           Page 33 of 69
             Name


 Part 1: Additional Page                                                                                       Column A               Column B
                                                                                                               Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous      Do not deduct the      that supports this
 page.                                                                                                         value of collateral.   claim

          For Asset:
          2008 Watson 1100 TM [Drill Rig]
          Serial Number: 8095 | Mounted on a 2008 Mack
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Lorain 27.5 Ton Crane
          Serial Number: 80064
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2005 Watson 1100TM [Drill Rig]
          Serial Number: 5039 | Mounted on 2006 International
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2013 Soilmec SR-30 [Drill Rig]
          Serial Number: 4278
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2011 Watson 1100TM [Drill Rig]
          Serial Number: 10116 | Mounted on 2011 Kenworth
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Mait Drill Rig
          Serial Number: BAB0012M0813
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2008 Watson 1100 TM [Drill Rig]
          Serial Number: 8089 | Mounted on 2008 Mack
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9




Official Form 206D                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                    page 21 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                           Entered  05/21/19
                                                                                    Case number (if known) 18:47:39           Page 34 of 69
             Name


 Part 1: Additional Page                                                                                       Column A               Column B
                                                                                                               Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous      Do not deduct the      that supports this
 page.                                                                                                         value of collateral.   claim

          For Asset:
          2007 Watson 1100 CM [Drill Rig]
          Serial Number: 7061
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2006 Watson 1100 CM [Drill Rig]
          Serial Number: 6044
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2010 Watson 2500 CM [Drill Rig]
          Serial Number: 198
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2016 Watson 1100 CM [Drill Rig]
          Serial Number: 16192
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2018 Watson 3110 CM [Drill Rig]
          Serial Number: 17202
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2017 Watson 3110 CM [Drill Rig]
          Serial Number: 17196
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Accouns receivable over 90 days
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9




Official Form 206D                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                    page 22 of 44
Debtor         Case    19-31410-hdh11
                Auger Drilling, Inc.  Doc 51 Filed 05/21/19                                Entered  05/21/19
                                                                                            Case number (if known) 18:47:39         Page 35 of 69
               Name


 Part 1: Additional Page                                                                                             Column A               Column B
                                                                                                                     Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous            Do not deduct the      that supports this
 page.                                                                                                               value of collateral.   claim

             For Asset:
             Accounts receivable under 90 days
             ❑ No. Specify each creditor, including this
                     creditor, and its relative priority.
             ✔ Yes. The relative priority of creditors is
             ❑
                      specified on lines        2.9


             For Asset:
             2015 Soilmec SR-45 [Drill Rig]
             Serial Number: 4645
             ❑ No. Specify each creditor, including this
                     creditor, and its relative priority.
             ✔ Yes. The relative priority of creditors is
             ❑
                      specified on lines        2.9



2.12 Creditor’s name                                          Describe debtor’s property that is subject to a lien            $619,938.00        $5,085,194.00
     PlainsCapital Bank                                       2017 Watson 3110 CM [Drill Rig]
                                                              Serial Number: 17196

         Creditor's mailing address                           Lincoln 315 Shop MIG Welder
                                                              Serial Number: U1070702240
         801 Houston Street
                                                              Welder 216R
         Fort Worth, TX 76102                                 Serial Number: ME220216R

         Creditor's email address, if known                   Air Compressor
                                                              Serial Number: DM015250 | Mounted on Mack Fire Truck
                                                              Lincoln Classic 300D Welder
         Date debt was incurred           3/9/2017            Serial Number: C106050D752
                                                              See continuation page.
         Last 4 digits of account
         number                         3   1    0    1       Describe the lien
                                                              Equipment Loan
         Do multiple creditors have an interest in the
         same property?                                       Is the creditor an insider or related party?
         ❑ No.                                                ✔ No
                                                              ❑
         ✔ Yes. Have you already specified the
         ❑                                                    ❑ Yes.
                 relative priority?                           Is anyone else liable on this claim?
                                                              ❑ No
             For Asset:
             2017 Watson 3110 CM [Drill Rig]
                                                              ✔ Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                              ❑
             Serial Number: 17196
                                                              As of the petition filing date, the claim is:
             ❑ No. Specify each creditor, including this      Check all that apply.
                     creditor, and its relative priority.     ❑ Contingent
             ✔ Yes. The relative priority of creditors is
             ❑                                                ❑ Unliquidated
                      specified on lines        2.9           ❑ Disputed
             For Asset:
             Lincoln 315 Shop MIG Welder
             Serial Number: U1070702240
             ❑ No. Specify each creditor, including this
                     creditor, and its relative priority.
             ✔ Yes. The relative priority of creditors is
             ❑
                      specified on lines        2.9




Official Form 206D                              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                       page 23 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                           Entered  05/21/19
                                                                                    Case number (if known) 18:47:39           Page 36 of 69
             Name


 Part 1: Additional Page                                                                                       Column A               Column B
                                                                                                               Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous      Do not deduct the      that supports this
 page.                                                                                                         value of collateral.   claim

          For Asset:
          Welder 216R
          Serial Number: ME220216R
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Air Compressor
          Serial Number: DM015250 | Mounted on Mack Fire
          Truck
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Lincoln Classic 300D Welder
          Serial Number: C106050D752
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Bobcat S300 turbo diesel
          Serial Number: B3300
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Hennessy HD65M [Drill Rig]
          Serial Number: 913
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Sany SR220C [Drill Rig]
          Serial Number: 88527
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2008 Watson 1100 TM [Drill Rig]
          Serial Number: 8095 | Mounted on a 2008 Mack
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9




Official Form 206D                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                    page 24 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                           Entered  05/21/19
                                                                                    Case number (if known) 18:47:39           Page 37 of 69
             Name


 Part 1: Additional Page                                                                                       Column A               Column B
                                                                                                               Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous      Do not deduct the      that supports this
 page.                                                                                                         value of collateral.   claim

          For Asset:
          Lorain 27.5 Ton Crane
          Serial Number: 80064
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2005 Watson 1100TM [Drill Rig]
          Serial Number: 5039 | Mounted on 2006 International
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2015 Soilmec SR-45 [Drill Rig]
          Serial Number: 4645
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2013 Soilmec SR-30 [Drill Rig]
          Serial Number: 4278
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2011 Watson 1100TM [Drill Rig]
          Serial Number: 10116 | Mounted on 2011 Kenworth
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Mait Drill Rig
          Serial Number: BAB0012M0813
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2008 Watson 1100 TM [Drill Rig]
          Serial Number: 8089 | Mounted on 2008 Mack
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9




Official Form 206D                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                    page 25 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                           Entered  05/21/19
                                                                                    Case number (if known) 18:47:39           Page 38 of 69
             Name


 Part 1: Additional Page                                                                                       Column A               Column B
                                                                                                               Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous      Do not deduct the      that supports this
 page.                                                                                                         value of collateral.   claim

          For Asset:
          2007 Watson 1100 CM [Drill Rig]
          Serial Number: 7061
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2006 Watson 1100 CM [Drill Rig]
          Serial Number: 6044
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2010 Watson 2500 CM [Drill Rig]
          Serial Number: 198
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2016 Watson 1100 CM [Drill Rig]
          Serial Number: 16192
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2018 Watson 3110 CM [Drill Rig]
          Serial Number: 17202
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2016 Watson 3110 CM [Drill Rig]
          Serial Number: 16194
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2008 Watson 2500 CM [Drill Rig]
          Serial Number: 187
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9




Official Form 206D                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                    page 26 of 44
Debtor         Case    19-31410-hdh11
                Auger Drilling, Inc.  Doc 51 Filed 05/21/19                               Entered  05/21/19
                                                                                           Case number (if known) 18:47:39         Page 39 of 69
               Name


 Part 1: Additional Page                                                                                            Column A               Column B
                                                                                                                    Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous           Do not deduct the      that supports this
 page.                                                                                                              value of collateral.   claim

             For Asset:
             Accouns receivable over 90 days
             ❑ No. Specify each creditor, including this
                    creditor, and its relative priority.
             ✔ Yes. The relative priority of creditors is
             ❑
                      specified on lines       2.9


             For Asset:
             Accounts receivable under 90 days
             ❑ No. Specify each creditor, including this
                    creditor, and its relative priority.
             ✔ Yes. The relative priority of creditors is
             ❑
                      specified on lines       2.9



2.13 Creditor’s name                                         Describe debtor’s property that is subject to a lien            $776,789.00        $5,085,194.00
     PlainsCapital Bank                                      2018 Watson 3110 CM [Drill Rig]
                                                             Serial Number: 17202

         Creditor's mailing address                          Lincoln 315 Shop MIG Welder
                                                             Serial Number: U1070702240
         801 Houston Street
                                                             Welder 216R
         Fort Worth, TX 76102                                Serial Number: ME220216R

         Creditor's email address, if known                  Air Compressor
                                                             Serial Number: DM015250 | Mounted on Mack Fire Truck
                                                             Lincoln Classic 300D Welder
         Date debt was incurred        1/19/2019             Serial Number: C106050D752
                                                             See continuation page.
         Last 4 digits of account
         number                        3   1    0    2       Describe the lien
                                                             Equipment Loan
         Do multiple creditors have an interest in the
         same property?                                      Is the creditor an insider or related party?
         ❑ No.                                               ✔ No
                                                             ❑
         ✔ Yes. Have you already specified the
         ❑                                                   ❑ Yes.
                 relative priority?                          Is anyone else liable on this claim?
                                                             ❑ No
             For Asset:
             2018 Watson 3110 CM [Drill Rig]
                                                             ✔ Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                             ❑
             Serial Number: 17202
                                                             As of the petition filing date, the claim is:
             ❑ No. Specify each creditor, including this     Check all that apply.
                    creditor, and its relative priority.     ❑ Contingent
             ✔ Yes. The relative priority of creditors is
             ❑                                               ❑ Unliquidated
                      specified on lines       2.9           ❑ Disputed
             For Asset:
             Lincoln 315 Shop MIG Welder
             Serial Number: U1070702240
             ❑ No. Specify each creditor, including this
                    creditor, and its relative priority.
             ✔ Yes. The relative priority of creditors is
             ❑
                      specified on lines       2.9




Official Form 206D                             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                       page 27 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                           Entered  05/21/19
                                                                                    Case number (if known) 18:47:39           Page 40 of 69
             Name


 Part 1: Additional Page                                                                                       Column A               Column B
                                                                                                               Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous      Do not deduct the      that supports this
 page.                                                                                                         value of collateral.   claim

          For Asset:
          Welder 216R
          Serial Number: ME220216R
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Air Compressor
          Serial Number: DM015250 | Mounted on Mack Fire
          Truck
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Lincoln Classic 300D Welder
          Serial Number: C106050D752
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Bobcat S300 turbo diesel
          Serial Number: B3300
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Hennessy HD65M [Drill Rig]
          Serial Number: 913
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Sany SR220C [Drill Rig]
          Serial Number: 88527
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2008 Watson 1100 TM [Drill Rig]
          Serial Number: 8095 | Mounted on a 2008 Mack
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9




Official Form 206D                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                    page 28 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                           Entered  05/21/19
                                                                                    Case number (if known) 18:47:39           Page 41 of 69
             Name


 Part 1: Additional Page                                                                                       Column A               Column B
                                                                                                               Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous      Do not deduct the      that supports this
 page.                                                                                                         value of collateral.   claim

          For Asset:
          Lorain 27.5 Ton Crane
          Serial Number: 80064
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2005 Watson 1100TM [Drill Rig]
          Serial Number: 5039 | Mounted on 2006 International
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2013 Soilmec SR-30 [Drill Rig]
          Serial Number: 4278
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2011 Watson 1100TM [Drill Rig]
          Serial Number: 10116 | Mounted on 2011 Kenworth
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Mait Drill Rig
          Serial Number: BAB0012M0813
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2008 Watson 1100 TM [Drill Rig]
          Serial Number: 8089 | Mounted on 2008 Mack
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2007 Watson 1100 CM [Drill Rig]
          Serial Number: 7061
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9




Official Form 206D                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                    page 29 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                           Entered  05/21/19
                                                                                    Case number (if known) 18:47:39           Page 42 of 69
             Name


 Part 1: Additional Page                                                                                       Column A               Column B
                                                                                                               Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous      Do not deduct the      that supports this
 page.                                                                                                         value of collateral.   claim

          For Asset:
          2006 Watson 1100 CM [Drill Rig]
          Serial Number: 6044
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2010 Watson 2500 CM [Drill Rig]
          Serial Number: 198
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2016 Watson 1100 CM [Drill Rig]
          Serial Number: 16192
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2017 Watson 3110 CM [Drill Rig]
          Serial Number: 17196
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2016 Watson 3110 CM [Drill Rig]
          Serial Number: 16194
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2008 Watson 2500 CM [Drill Rig]
          Serial Number: 187
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Accounts receivable under 90 days
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9




Official Form 206D                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                    page 30 of 44
Debtor         Case    19-31410-hdh11
                Auger Drilling, Inc.  Doc 51 Filed 05/21/19                               Entered  05/21/19
                                                                                           Case number (if known) 18:47:39          Page 43 of 69
               Name


 Part 1: Additional Page                                                                                             Column A               Column B
                                                                                                                     Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous            Do not deduct the      that supports this
 page.                                                                                                               value of collateral.   claim

             For Asset:
             Accouns receivable over 90 days
             ❑ No. Specify each creditor, including this
                     creditor, and its relative priority.
             ✔ Yes. The relative priority of creditors is
             ❑
                      specified on lines        2.9


             For Asset:
             2015 Soilmec SR-45 [Drill Rig]
             Serial Number: 4645
             ❑ No. Specify each creditor, including this
                     creditor, and its relative priority.
             ✔ Yes. The relative priority of creditors is
             ❑
                      specified on lines        2.9



2.14 Creditor’s name                                          Describe debtor’s property that is subject to a lien            $275,000.00        $5,085,194.00
     PlainsCapital Bank                                       2018 Watson 3110 CM [Drill Rig]
                                                              Serial Number: 17202

         Creditor's mailing address                           2017 Watson 3110 CM [Drill Rig]
                                                              Serial Number: 17196
         801 Houston Street
                                                              2016 Watson 3110 CM [Drill Rig]
         Fort Worth, TX 76102                                 Serial Number: 16194

         Creditor's email address, if known                   2008 Watson 2500 CM [Drill Rig]
                                                              Serial Number: 187
                                                              2015 Soilmec SR-45 [Drill Rig]
         Date debt was incurred          7/5/2014             Serial Number: 4645
                                                              See continuation page.
         Last 4 digits of account
         number                         6   5    4    9       Describe the lien
                                                              Equipment | Cross Collateralized RLOC
         Do multiple creditors have an interest in the
         same property?                                       Is the creditor an insider or related party?
         ❑ No.                                                ✔ No
                                                              ❑
         ✔ Yes. Have you already specified the
         ❑                                                    ❑ Yes.
                 relative priority?                           Is anyone else liable on this claim?
                                                              ❑ No
             For Asset:
             2018 Watson 3110 CM [Drill Rig]
                                                              ✔ Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                              ❑
             Serial Number: 17202
                                                              As of the petition filing date, the claim is:
             ❑ No. Specify each creditor, including this      Check all that apply.
                     creditor, and its relative priority.     ❑ Contingent
             ✔ Yes. The relative priority of creditors is
             ❑                                                ❑ Unliquidated
                      specified on lines        2.9           ❑ Disputed
             For Asset:
             2017 Watson 3110 CM [Drill Rig]
             Serial Number: 17196
             ❑ No. Specify each creditor, including this
                     creditor, and its relative priority.
             ✔ Yes. The relative priority of creditors is
             ❑
                      specified on lines        2.9




Official Form 206D                              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                       page 31 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                           Entered  05/21/19
                                                                                    Case number (if known) 18:47:39           Page 44 of 69
             Name


 Part 1: Additional Page                                                                                       Column A               Column B
                                                                                                               Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous      Do not deduct the      that supports this
 page.                                                                                                         value of collateral.   claim

          For Asset:
          2016 Watson 3110 CM [Drill Rig]
          Serial Number: 16194
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2008 Watson 2500 CM [Drill Rig]
          Serial Number: 187
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2015 Soilmec SR-45 [Drill Rig]
          Serial Number: 4645
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Accounts receivable under 90 days
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Accouns receivable over 90 days
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2016 Watson 1100 CM [Drill Rig]
          Serial Number: 16192
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Lincoln 315 Shop MIG Welder
          Serial Number: U1070702240
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9




Official Form 206D                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                    page 32 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                           Entered  05/21/19
                                                                                    Case number (if known) 18:47:39           Page 45 of 69
             Name


 Part 1: Additional Page                                                                                       Column A               Column B
                                                                                                               Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous      Do not deduct the      that supports this
 page.                                                                                                         value of collateral.   claim

          For Asset:
          Welder 216R
          Serial Number: ME220216R
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Air Compressor
          Serial Number: DM015250 | Mounted on Mack Fire
          Truck
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Lincoln Classic 300D Welder
          Serial Number: C106050D752
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Bobcat S300 turbo diesel
          Serial Number: B3300
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Hennessy HD65M [Drill Rig]
          Serial Number: 913
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Sany SR220C [Drill Rig]
          Serial Number: 88527
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2008 Watson 1100 TM [Drill Rig]
          Serial Number: 8095 | Mounted on a 2008 Mack
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9




Official Form 206D                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                    page 33 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                           Entered  05/21/19
                                                                                    Case number (if known) 18:47:39           Page 46 of 69
             Name


 Part 1: Additional Page                                                                                       Column A               Column B
                                                                                                               Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous      Do not deduct the      that supports this
 page.                                                                                                         value of collateral.   claim

          For Asset:
          Lorain 27.5 Ton Crane
          Serial Number: 80064
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2005 Watson 1100TM [Drill Rig]
          Serial Number: 5039 | Mounted on 2006 International
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2013 Soilmec SR-30 [Drill Rig]
          Serial Number: 4278
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2011 Watson 1100TM [Drill Rig]
          Serial Number: 10116 | Mounted on 2011 Kenworth
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          Mait Drill Rig
          Serial Number: BAB0012M0813
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2008 Watson 1100 TM [Drill Rig]
          Serial Number: 8089 | Mounted on 2008 Mack
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9


          For Asset:
          2007 Watson 1100 CM [Drill Rig]
          Serial Number: 7061
          ❑ No. Specify each creditor, including this
                  creditor, and its relative priority.
          ✔ Yes. The relative priority of creditors is
          ❑
                     specified on lines     2.9




Official Form 206D                           Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                    page 34 of 44
Debtor         Case    19-31410-hdh11
                Auger Drilling, Inc.  Doc 51 Filed 05/21/19                                 Entered  05/21/19
                                                                                             Case number (if known) 18:47:39        Page 47 of 69
               Name


 Part 1: Additional Page                                                                                             Column A               Column B
                                                                                                                     Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous            Do not deduct the      that supports this
 page.                                                                                                               value of collateral.   claim

             For Asset:
             2006 Watson 1100 CM [Drill Rig]
             Serial Number: 6044
             ❑ No. Specify each creditor, including this
                     creditor, and its relative priority.
             ✔ Yes. The relative priority of creditors is
             ❑
                      specified on lines        2.9


             For Asset:
             2010 Watson 2500 CM [Drill Rig]
             Serial Number: 198
             ❑ No. Specify each creditor, including this
                     creditor, and its relative priority.
             ✔ Yes. The relative priority of creditors is
             ❑
                      specified on lines        2.9



2.15 Creditor’s name                                          Describe debtor’s property that is subject to a lien            $157,198.00          $130,000.00
     Wells Fargo Equipment Finance, Inc.                      2012 Peterbilt 365
                                                              2010 Soilmec STM20 [Drill Rig]
         Creditor's mailing address                           Serial Number 3357 | Mounted on 2012 Peterbilt

         MAC N9306-070
                                                              Describe the lien
         733 Marquette Avenue 700                             Equipment Loan
         Minneapolis, MN 55402
                                                              Is the creditor an insider or related party?
         Creditor's email address, if known
                                                              ✔ No
                                                              ❑
                                                              ❑ Yes.
         Date debt was incurred         10/23/2014            Is anyone else liable on this claim?
                                                              ❑ No
         Last 4 digits of account                             ✔ Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                              ❑
         number                         3   7    0    1
                                                              As of the petition filing date, the claim is:
         Do multiple creditors have an interest in the        Check all that apply.
         same property?                                       ❑ Contingent
         ✔ No.
         ❑                                                    ❑ Unliquidated
                                                              ❑ Disputed
         ❑ Yes. Have you already specified the
                 relative priority?

             For Asset:
             2012 Peterbilt 365
             ✔ No. Specify each creditor, including this
             ❑
                     creditor, and its relative priority.
             ❑ Yes. The relative priority of creditors is
                      specified on lines

             For Asset:
             2010 Soilmec STM20 [Drill Rig]
             Serial Number 3357 | Mounted on 2012 Peterbilt
             ✔ No. Specify each creditor, including this
             ❑
                     creditor, and its relative priority.
             ❑ Yes. The relative priority of creditors is
                      specified on lines




Official Form 206D                              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                       page 35 of 44
Debtor         Case    19-31410-hdh11
                Auger Drilling, Inc.  Doc 51 Filed 05/21/19                              Entered  05/21/19
                                                                                          Case number (if known) 18:47:39          Page 48 of 69
               Name


 Part 1: Additional Page                                                                                            Column A               Column B
                                                                                                                    Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous           Do not deduct the      that supports this
 page.                                                                                                              value of collateral.   claim

2.16 Creditor’s name                                         Describe debtor’s property that is subject to a lien            $372,186.00          $180,000.00
     Wells Fargo Equipment Finance, Inc.                     2016 Watson 3110 CM [Drill Rig]
                                                             Serial Number: 16193

         Creditor's mailing address
                                                             Describe the lien
         MAC N9306-070                                       Equipment Loan
         733 Marquette Avenue 700
                                                             Is the creditor an insider or related party?
         Minneapolis, MN 55402                               ✔ No
                                                             ❑
         Creditor's email address, if known
                                                             ❑ Yes.
                                                             Is anyone else liable on this claim?
                                                             ❑ No
         Date debt was incurred         7/8/2014
                                                             ✔ Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                             ❑
         Last 4 digits of account
         number                        3   7    0    0       As of the petition filing date, the claim is:
                                                             Check all that apply.
         Do multiple creditors have an interest in the       ❑ Contingent
         same property?                                      ❑ Unliquidated
         ✔ No.
         ❑                                                   ❑ Disputed
         ❑ Yes. Have you already specified the
                 relative priority?

             ✔ No. Specify each creditor, including this
             ❑
                    creditor, and its relative priority.
             ❑ Yes. The relative priority of creditors is
                      specified on lines




2.17 Creditor’s name                                         Describe debtor’s property that is subject to a lien             $11,829.00            $10,000.00
     Wells Fargo Equipment Finance, Inc.                     2015 Eager Beaver Lowboy 35GSL/S Trailer

                                                             Describe the lien
         Creditor's mailing address
                                                             Equipment Loan
         MAC N9306-070
                                                             Is the creditor an insider or related party?
         733 Marquette Avenue 700
                                                             ✔ No
                                                             ❑
         Minneapolis, MN 55402
                                                             ❑ Yes.
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
                                                             ❑ No
         Date debt was incurred         6/5/2015
                                                             ✔ Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                             ❑
         Last 4 digits of account                            As of the petition filing date, the claim is:
         number                        3   7    0    3       Check all that apply.
                                                             ❑ Contingent
         Do multiple creditors have an interest in the       ❑ Unliquidated
         same property?                                      ❑ Disputed
         ✔ No.
         ❑
         ❑ Yes. Have you already specified the
                 relative priority?

             ✔ No. Specify each creditor, including this
             ❑
                    creditor, and its relative priority.
             ❑ Yes. The relative priority of creditors is
                      specified on lines




Official Form 206D                             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                       page 36 of 44
Debtor         Case    19-31410-hdh11
                Auger Drilling, Inc.  Doc 51 Filed 05/21/19                                Entered  05/21/19
                                                                                            Case number (if known) 18:47:39          Page 49 of 69
               Name


 Part 1: Additional Page                                                                                              Column A               Column B
                                                                                                                      Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous             Do not deduct the      that supports this
 page.                                                                                                                value of collateral.   claim

2.18 Creditor’s name                                           Describe debtor’s property that is subject to a lien            $369,327.00          $210,000.00
     Wells Fargo Equipment Finance, Inc.                       2013 Soilmec SR-30 [Drill Rig]
                                                               Serial Number: 4316

         Creditor's mailing address                            2014 Soilmec SR-50 [Drill Rig]
                                                               Serial Number: 4460
         MAC N9306-070
         733 Marquette Avenue 700                              Describe the lien
                                                               Equipment Loan
         Minneapolis, MN 55402
                                                               Is the creditor an insider or related party?
         Creditor's email address, if known                    ✔ No
                                                               ❑
                                                               ❑ Yes.
         Date debt was incurred         10/1/2018
                                                               Is anyone else liable on this claim?
         Last 4 digits of account                              ❑ No
         number                         3   7    0     4       ✔ Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                               ❑
         Do multiple creditors have an interest in the         As of the petition filing date, the claim is:
         same property?                                        Check all that apply.
         ❑ No.                                                 ❑ Contingent
                                                               ❑ Unliquidated
         ✔ Yes. Have you already specified the
         ❑                                                     ❑ Disputed
                 relative priority?

             For Asset:
             2013 Soilmec SR-30 [Drill Rig]
             Serial Number: 4316
             ❑ No. Specify each creditor, including this
                     creditor, and its relative priority.
             ✔ Yes. The relative priority of creditors is
             ❑
                      specified on lines        2.10

             For Asset:
             2014 Soilmec SR-50 [Drill Rig]
             Serial Number: 4460
             ✔ No. Specify each creditor, including this
             ❑
                     creditor, and its relative priority.
             ❑ Yes. The relative priority of creditors is
                      specified on lines




Official Form 206D                               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                       page 37 of 44
Debtor       Case    19-31410-hdh11
              Auger Drilling, Inc.  Doc 51 Filed 05/21/19                             Entered  05/21/19
                                                                                       Case number (if known) 18:47:39             Page 50 of 69
             Name
 Part 2: List Others to Be Notified for a Debt Already Listed in Part 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.
 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

     Name and address                                                                                      On which line in Part 1     Last 4 digits of
                                                                                                           did you enter the related   account number for
                                                                                                           creditor?                   this entity

    Wells Fargo Legal Department                                                                           Line    2.15
    c/o Jeffrey A. Chadwick
    Counsel, Commercial Workouts
    1010 Thomas Edison Blvd SW
    Cedar Rapids, IA 52404

    Wells Fargo Legal Department                                                                           Line    2.16
    c/o Jeffrey A. Chadwick
    Counsel, Commercial Workouts
    1010 Thomas Edison Blvd SW
    Cedar Rapids, IA 52404

    Wells Fargo Legal Department                                                                           Line    2.17
    c/o Jeffrey A. Chadwick
    Counsel, Commercial Workouts
    1010 Thomas Edison Blvd SW
    Cedar Rapids, IA 52404

    Wells Fargo Legal Department                                                                           Line    2.18
    c/o Jeffrey A. Chadwick
    Counsel, Commercial Workouts
    1010 Thomas Edison Blvd SW
    Cedar Rapids, IA 52404




Official Form 206D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 38 of 44
Debtor       Auger Drilling,
            Case             Inc.
                    19-31410-hdh11 Doc 51 Filed 05/21/19                          Case number
                                                                                 Entered      (if known) 18:47:39
                                                                                          05/21/19                  Page 51 of 69
             Name

 Part 1: Additional Page

 2.

2.1 Creditor’s name                              Describe debtor’s property that is subject to a lien
    American Honda Finance Corporation

2.2 Creditor’s name                              Describe debtor’s property that is subject to a lien
    Audi Financial Service

2.3 Creditor’s name                              Describe debtor’s property that is subject to a lien
    Audi Financial Services

2.4 Creditor’s name                              Describe debtor’s property that is subject to a lien
    Carrollton-Farmers Branch ISD

2.5 Creditor’s name                              Describe debtor’s property that is subject to a lien
    Chrysler Credit

2.6 Creditor’s name                              Describe debtor’s property that is subject to a lien
    Dallas County

2.7 Creditor’s name                              Describe debtor’s property that is subject to a lien
    Kubota Credit Corporation USA

2.8 Creditor’s name                              Describe debtor’s property that is subject to a lien
    McKinney Trailer Rentals

2.9 Creditor’s name                              Describe debtor’s property that is subject to a lien
    PlainsCapital Bank                           Bobcat S300 turbo diesel
                                                 Serial Number: B3300

                                                 Bobcat S300 turbo diesel
                                                 Serial Number: B3300

                                                 Hennessy HD65M [Drill Rig]
                                                 Serial Number: 913

                                                 Sany SR220C [Drill Rig]
                                                 Serial Number: 88527

                                                 2008 Watson 1100 TM [Drill Rig]
                                                 Serial Number: 8095 | Mounted on a 2008 Mack

                                                 Lorain 27.5 Ton Crane
                                                 Serial Number: 80064

                                                 2005 Watson 1100TM [Drill Rig]
                                                 Serial Number: 5039 | Mounted on 2006 International

                                                 2013 Soilmec SR-30 [Drill Rig]
                                                 Serial Number: 4278

                                                 2011 Watson 1100TM [Drill Rig]
                                                 Serial Number: 10116 | Mounted on 2011 Kenworth

                                                 Mait Drill Rig
                                                 Serial Number: BAB0012M0813

                                                 2008 Watson 1100 TM [Drill Rig]
                                                 Serial Number: 8089 | Mounted on 2008 Mack

                                                 2007 Watson 1100 CM [Drill Rig]
                                                 Serial Number: 7061

                                                 2006 Watson 1100 CM [Drill Rig]
                                                 Serial Number: 6044

                                                 2010 Watson 2500 CM [Drill Rig]
                                                 Serial Number: 198

                                                 2016 Watson 1100 CM [Drill Rig]
                                                 Serial Number: 16192




Official Form 206D                  Additional Page of Schedule D: Creditors Who Have Claims Secured by Property               page 39 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                  Entered  05/21/19
                                                                           Case number (if known) 18:47:39   Page 52 of 69
             Name

 Part 1: Additional Page

                                           2018 Watson 3110 CM [Drill Rig]
                                           Serial Number: 17202

                                           2017 Watson 3110 CM [Drill Rig]
                                           Serial Number: 17196

                                           2016 Watson 3110 CM [Drill Rig]
                                           Serial Number: 16194

                                           2008 Watson 2500 CM [Drill Rig]
                                           Serial Number: 187

                                           Accounts receivable under 90 days

                                           Accouns receivable over 90 days

2.10 Creditor’s name                        Describe debtor’s property that is subject to a lien
     PlainsCapital Bank                     Bobcat S300 turbo diesel
                                            Serial Number: B3300


                                            Bobcat S300 turbo diesel
                                            Serial Number: B3300

                                            Hennessy HD65M [Drill Rig]
                                            Serial Number: 913

                                            Sany SR220C [Drill Rig]
                                            Serial Number: 88527

                                            2008 Watson 1100 TM [Drill Rig]
                                            Serial Number: 8095 | Mounted on a 2008 Mack

                                            Lorain 27.5 Ton Crane
                                            Serial Number: 80064

                                            2005 Watson 1100TM [Drill Rig]
                                            Serial Number: 5039 | Mounted on 2006 International

                                            2013 Soilmec SR-30 [Drill Rig]
                                            Serial Number: 4316

                                            2013 Soilmec SR-30 [Drill Rig]
                                            Serial Number: 4278

                                            2011 Watson 1100TM [Drill Rig]
                                            Serial Number: 10116 | Mounted on 2011 Kenworth

                                            Mait Drill Rig
                                            Serial Number: BAB0012M0813

                                            2008 Watson 1100 TM [Drill Rig]
                                            Serial Number: 8089 | Mounted on 2008 Mack

                                            2007 Watson 1100 CM [Drill Rig]
                                            Serial Number: 7061

                                            2006 Watson 1100 CM [Drill Rig]
                                            Serial Number: 6044

                                            2010 Watson 2500 CM [Drill Rig]
                                            Serial Number: 198

                                            2015 Soilmec SR-45 [Drill Rig]
                                            Serial Number: 4645

                                            2018 Watson 3110 CM [Drill Rig]
                                            Serial Number: 17202




Official Form 206D            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property              page 40 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                  Entered  05/21/19
                                                                           Case number (if known) 18:47:39   Page 53 of 69
             Name

 Part 1: Additional Page

                                            2017 Watson 3110 CM [Drill Rig]
                                            Serial Number: 17196

                                            2016 Watson 3110 CM [Drill Rig]
                                            Serial Number: 16194

                                            2008 Watson 2500 CM [Drill Rig]
                                            Serial Number: 187

                                            Accounts receivable under 90 days

                                            Accouns receivable over 90 days

2.11 Creditor’s name                        Describe debtor’s property that is subject to a lien
     PlainsCapital Bank                     Lincoln Classic 300D Welder
                                            Serial Number: C106050D752


                                            Lincoln Classic 300D Welder
                                            Serial Number: C106050D752

                                            Bobcat S300 turbo diesel
                                            Serial Number: B3300

                                            Hennessy HD65M [Drill Rig]
                                            Serial Number: 913

                                            Sany SR220C [Drill Rig]
                                            Serial Number: 88527

                                            2008 Watson 1100 TM [Drill Rig]
                                            Serial Number: 8095 | Mounted on a 2008 Mack

                                            Lorain 27.5 Ton Crane
                                            Serial Number: 80064

                                            2005 Watson 1100TM [Drill Rig]
                                            Serial Number: 5039 | Mounted on 2006 International

                                            2013 Soilmec SR-30 [Drill Rig]
                                            Serial Number: 4278

                                            2011 Watson 1100TM [Drill Rig]
                                            Serial Number: 10116 | Mounted on 2011 Kenworth

                                            Mait Drill Rig
                                            Serial Number: BAB0012M0813

                                            2008 Watson 1100 TM [Drill Rig]
                                            Serial Number: 8089 | Mounted on 2008 Mack

                                            2007 Watson 1100 CM [Drill Rig]
                                            Serial Number: 7061

                                            2006 Watson 1100 CM [Drill Rig]
                                            Serial Number: 6044

                                            2010 Watson 2500 CM [Drill Rig]
                                            Serial Number: 198

                                            2016 Watson 1100 CM [Drill Rig]
                                            Serial Number: 16192

                                            2018 Watson 3110 CM [Drill Rig]
                                            Serial Number: 17202

                                            2017 Watson 3110 CM [Drill Rig]
                                            Serial Number: 17196

                                            Accouns receivable over 90 days




Official Form 206D            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property              page 41 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                  Entered  05/21/19
                                                                           Case number (if known) 18:47:39   Page 54 of 69
             Name

 Part 1: Additional Page

                                            Accounts receivable under 90 days

                                            2015 Soilmec SR-45 [Drill Rig]
                                            Serial Number: 4645


2.12 Creditor’s name                        Describe debtor’s property that is subject to a lien
     PlainsCapital Bank                     Bobcat S300 turbo diesel
                                            Serial Number: B3300


                                            Bobcat S300 turbo diesel
                                            Serial Number: B3300

                                            Hennessy HD65M [Drill Rig]
                                            Serial Number: 913

                                            Sany SR220C [Drill Rig]
                                            Serial Number: 88527

                                            2008 Watson 1100 TM [Drill Rig]
                                            Serial Number: 8095 | Mounted on a 2008 Mack

                                            Lorain 27.5 Ton Crane
                                            Serial Number: 80064

                                            2005 Watson 1100TM [Drill Rig]
                                            Serial Number: 5039 | Mounted on 2006 International

                                            2015 Soilmec SR-45 [Drill Rig]
                                            Serial Number: 4645

                                            2013 Soilmec SR-30 [Drill Rig]
                                            Serial Number: 4278

                                            2011 Watson 1100TM [Drill Rig]
                                            Serial Number: 10116 | Mounted on 2011 Kenworth

                                            Mait Drill Rig
                                            Serial Number: BAB0012M0813

                                            2008 Watson 1100 TM [Drill Rig]
                                            Serial Number: 8089 | Mounted on 2008 Mack

                                            2007 Watson 1100 CM [Drill Rig]
                                            Serial Number: 7061

                                            2006 Watson 1100 CM [Drill Rig]
                                            Serial Number: 6044

                                            2010 Watson 2500 CM [Drill Rig]
                                            Serial Number: 198

                                            2016 Watson 1100 CM [Drill Rig]
                                            Serial Number: 16192

                                            2018 Watson 3110 CM [Drill Rig]
                                            Serial Number: 17202

                                            2016 Watson 3110 CM [Drill Rig]
                                            Serial Number: 16194

                                            2008 Watson 2500 CM [Drill Rig]
                                            Serial Number: 187

                                            Accouns receivable over 90 days

                                            Accounts receivable under 90 days




Official Form 206D            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property              page 42 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                  Entered  05/21/19
                                                                           Case number (if known) 18:47:39   Page 55 of 69
             Name

 Part 1: Additional Page

2.13 Creditor’s name                        Describe debtor’s property that is subject to a lien
     PlainsCapital Bank                     Bobcat S300 turbo diesel
                                            Serial Number: B3300


                                            Bobcat S300 turbo diesel
                                            Serial Number: B3300

                                            Hennessy HD65M [Drill Rig]
                                            Serial Number: 913

                                            Sany SR220C [Drill Rig]
                                            Serial Number: 88527

                                            2008 Watson 1100 TM [Drill Rig]
                                            Serial Number: 8095 | Mounted on a 2008 Mack

                                            Lorain 27.5 Ton Crane
                                            Serial Number: 80064

                                            2005 Watson 1100TM [Drill Rig]
                                            Serial Number: 5039 | Mounted on 2006 International

                                            2013 Soilmec SR-30 [Drill Rig]
                                            Serial Number: 4278

                                            2011 Watson 1100TM [Drill Rig]
                                            Serial Number: 10116 | Mounted on 2011 Kenworth

                                            Mait Drill Rig
                                            Serial Number: BAB0012M0813

                                            2008 Watson 1100 TM [Drill Rig]
                                            Serial Number: 8089 | Mounted on 2008 Mack

                                            2007 Watson 1100 CM [Drill Rig]
                                            Serial Number: 7061

                                            2006 Watson 1100 CM [Drill Rig]
                                            Serial Number: 6044

                                            2010 Watson 2500 CM [Drill Rig]
                                            Serial Number: 198

                                            2016 Watson 1100 CM [Drill Rig]
                                            Serial Number: 16192

                                            2017 Watson 3110 CM [Drill Rig]
                                            Serial Number: 17196

                                            2016 Watson 3110 CM [Drill Rig]
                                            Serial Number: 16194

                                            2008 Watson 2500 CM [Drill Rig]
                                            Serial Number: 187

                                            Accounts receivable under 90 days

                                            Accouns receivable over 90 days

                                            2015 Soilmec SR-45 [Drill Rig]
                                            Serial Number: 4645


2.14 Creditor’s name                        Describe debtor’s property that is subject to a lien
     PlainsCapital Bank                     Accounts receivable under 90 days

                                            Accounts receivable under 90 days

                                            Accouns receivable over 90 days




Official Form 206D            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property              page 43 of 44
Debtor      Case    19-31410-hdh11
             Auger Drilling, Inc.  Doc 51 Filed 05/21/19                         Entered  05/21/19
                                                                                  Case number (if known) 18:47:39   Page 56 of 69
             Name

 Part 1: Additional Page

                                                   2016 Watson 1100 CM [Drill Rig]
                                                   Serial Number: 16192

                                                   Lincoln 315 Shop MIG Welder
                                                   Serial Number: U1070702240

                                                   Welder 216R
                                                   Serial Number: ME220216R

                                                   Air Compressor
                                                   Serial Number: DM015250 | Mounted on Mack Fire Truck

                                                   Lincoln Classic 300D Welder
                                                   Serial Number: C106050D752

                                                   Bobcat S300 turbo diesel
                                                   Serial Number: B3300

                                                   Hennessy HD65M [Drill Rig]
                                                   Serial Number: 913

                                                   Sany SR220C [Drill Rig]
                                                   Serial Number: 88527

                                                   2008 Watson 1100 TM [Drill Rig]
                                                   Serial Number: 8095 | Mounted on a 2008 Mack

                                                   Lorain 27.5 Ton Crane
                                                   Serial Number: 80064

                                                   2005 Watson 1100TM [Drill Rig]
                                                   Serial Number: 5039 | Mounted on 2006 International

                                                   2013 Soilmec SR-30 [Drill Rig]
                                                   Serial Number: 4278

                                                   2011 Watson 1100TM [Drill Rig]
                                                   Serial Number: 10116 | Mounted on 2011 Kenworth

                                                   Mait Drill Rig
                                                   Serial Number: BAB0012M0813

                                                   2008 Watson 1100 TM [Drill Rig]
                                                   Serial Number: 8089 | Mounted on 2008 Mack

                                                   2007 Watson 1100 CM [Drill Rig]
                                                   Serial Number: 7061

                                                   2006 Watson 1100 CM [Drill Rig]
                                                   Serial Number: 6044

                                                   2010 Watson 2500 CM [Drill Rig]
                                                   Serial Number: 198


2.15 Creditor’s name                               Describe debtor’s property that is subject to a lien
     Wells Fargo Equipment Finance, Inc.

2.16 Creditor’s name                               Describe debtor’s property that is subject to a lien
     Wells Fargo Equipment Finance, Inc.

2.17 Creditor’s name                               Describe debtor’s property that is subject to a lien
     Wells Fargo Equipment Finance, Inc.

2.18 Creditor’s name                               Describe debtor’s property that is subject to a lien
     Wells Fargo Equipment Finance, Inc.




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property              page 44 of 44
                 Case to19-31410-hdh11
 Fill in this information identify the case:        Doc 51 Filed 05/21/19                   Entered 05/21/19 18:47:39                      Page 57 of 69

 Debtor name                               Auger Drilling, Inc.

 United States Bankruptcy Court for the:
                         Northern District of Texas, Dallas Division


 Case number (if known):                                                                                                                  ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases(Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1: List All Creditors with PRIORITY Unsecured Claims

  1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507)
        ❑No. Go to Part 2.
        ✔Yes. Go to line 2.
        ❑
 2.    List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
       priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                    Total claim                    Priority amount

2.1 Priority creditor’s name and mailing address              As of the petition filing date, the claim is:        $17,170.00                      $17,170.00
       Texas Comptroller of Public Account                    Check all that apply.
                                                              ❑ Contingent
       C/O Office of the Attorney General                     ❑ Unliquidated
       Bankruptcy-Collections Division                        ❑ Disputed
       PO Box 12548, MC-008
                                                              Basis for the Claim:
       Austin, TX 78711-2548                                   Taxes
       Date or dates debt was incurred                        Is the claim subject to offset?
                                                              ✔ No
                                                              ❑
                                                              ❑ Yes
       Last 4 digits of account
       number
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (8)
       Priority creditor’s name and mailing address           As of the petition filing date, the claim is:
2.2                                                           Check all that apply.
                                                              ❑ Contingent
                                                              ❑ Unliquidated
                                                              ❑ Disputed
                                                              Basis for the claim:
       Date or dates debt was incurred

                                                              Is the claim subject to offset?
       Last 4 digits of account                               ❑ No
       number                                                 ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a)




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 8
Debtor        Case   19-31410-hdh11
              Auger Drilling, Inc.  Doc 51 Filed 05/21/19                                   Entered  05/21/19
                                                                                             Case number (if known) 18:47:39               Page 58 of 69
              Name

 Part 2: List All Creditors with NONPRIORITY Unsecured Claims

  3.   List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill out
       and attach the Additional Page of Part 2.
                                                                                                                                              Amount of claim

3.1 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $19,316.00
       Alliance Premium Finance, LLC                                           Check all that apply.
                                                                               ❑ Contingent
       6200 Canoga Avenue 400                                                  ❑ Unliquidated
                                                                               ❑ Disputed
       Woodland Hills, CA 91367
                                                                                                    Insurance Premium
                                                                               Basis for the claim: Financing
       Date or dates debt was incurred          03/21/2019                     Is the claim subject to offset?
                                                                               ✔ No
                                                                               ❑
       Last 4 digits of account number
                                                                               ❑ Yes
3.2 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $95,281.00
       American Equipment & Fabricating Corp                                   Check all that apply.
                                                                               ❑ Contingent
       100 Water Street                                                        ❑ Unliquidated
                                                                               ❑ Disputed
       East Providence, RI 02914
                                                                               Basis for the claim: Vendor
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
3.3 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $16,163.00
       American Express                                                        Check all that apply.
                                                                               ❑ Contingent
       P.O. Box 650448                                                         ❑ Unliquidated
                                                                               ❑ Disputed
       Dallas, TX 75265-0448
                                                                               Basis for the claim: Credit Card
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number          1   0    0   0                 ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                   $15,550.00
3.4                                                                            Check all that apply.
       American Express
                                                                               ❑ Contingent
       P.O. Box 650448                                                         ❑ Unliquidated
                                                                               ❑ Disputed
       Dallas, TX 75265-0448
                                                                               Basis for the claim: Credit Card
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number          3   0    1   6                 ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                   $7,856.00
3.5                                                                            Check all that apply.
       American Express
                                                                               ❑ Contingent
       P.O. Box 650448                                                         ❑ Unliquidated
                                                                               ❑ Disputed
       Dallas, TX 75265-0448
                                                                               Basis for the claim: Credit Card
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number          3   0    1   6                 ❑ Yes




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 2 of 8
Debtor         Case   19-31410-hdh11
               Auger Drilling, Inc.  Doc 51 Filed 05/21/19                            Entered  05/21/19
                                                                                       Case number (if known) 18:47:39     Page 59 of 69
               Name




 Part 2: Additional Page

3.6      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:     $16,154.00
         American Piledriving Equipment                                    Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 88730                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Seattle, WA 98138
                                                                           Basis for the claim: Vendor
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred       3/28/2019                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes

3.7      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:     $255,406.00
         Big B Crane                                                       Check all that apply.
                                                                           ❑ Contingent
         645 E Renfro                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Burleson, TX 76028
                                                                           Basis for the claim: Vendor
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.8      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:     $6,873.00
         Blaze Equipment                                                   Check all that apply.
                                                                           ❑ Contingent
         5500 Nafex Way 1                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Fort Worth, TX 76131
                                                                           Basis for the claim: Vendor
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:     $15,549.00
3.9                                                                        Check all that apply.
         Carquest Auto Parts
                                                                           ❑ Contingent
         5500 Nafex Way 1                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Fort Worth, TX 76131
                                                                           Basis for the claim: Vendor
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:     $7,046.00
3.10                                                                       Check all that apply.
         Chase
                                                                           ❑ Contingent
         P.O. Box 6294                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Carol Stream, IL 60197-6294
                                                                           Basis for the claim: Credit Card
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number       6   8   2    6              ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                               page 3 of 8
Debtor         Case   19-31410-hdh11
               Auger Drilling, Inc.  Doc 51 Filed 05/21/19                            Entered  05/21/19
                                                                                       Case number (if known) 18:47:39     Page 60 of 69
               Name




 Part 2: Additional Page

3.11 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:     $22,982.00
         Chase                                                             Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 6294                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Carol Stream, IL 60197-6294
                                                                           Basis for the claim: Credit Card
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number       0   6   4    6              ❑ Yes
3.12 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:     unknown
         City of Irving                                                    Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 840898                                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Dallas, TX 75284-0898
                                                                           Basis for the claim: Utility
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number       7   3   5    7              ❑ Yes
3.13 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:     $2,941.00
         Davis Motor Crane Service, Inc.                                   Check all that apply.
                                                                           ❑ Contingent
         1222 N. Loop 12                                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Irving, TX 75061
                                                                           Basis for the claim: Vendor
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:     $143.00
3.14                                                                       Check all that apply.
         Demand Safety
                                                                           ❑ Contingent
         1505 University Blvd. NE                                          ❑ Unliquidated
                                                                           ❑ Disputed
         Albuquerque, NM 87102
                                                                           Basis for the claim: Vendor
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:     $25,694.00
3.15                                                                       Check all that apply.
         FCCI Insurance Group
                                                                           ❑ Contingent
         P.O. Box 405563                                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Atlanta, GA 30384-5563
                                                                                                Insurance Premium
                                                                           Basis for the claim: Financing
         Date or dates debt was incurred                                   Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Last 4 digits of account number
                                                                           ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                               page 4 of 8
Debtor         Case   19-31410-hdh11
               Auger Drilling, Inc.  Doc 51 Filed 05/21/19                            Entered  05/21/19
                                                                                       Case number (if known) 18:47:39     Page 61 of 69
               Name




 Part 2: Additional Page

3.16 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:     $2,459.00
         Hollman, Inc.                                                     Check all that apply.
                                                                           ❑ Contingent
         1825 Walnut Hill Lane 110                                         ❑ Unliquidated
                                                                           ❑ Disputed
         Irving, TX 75038
                                                                           Basis for the claim: Vendor
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.17 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:     $1,743.00
         Jeffrey Machine                                                   Check all that apply.
                                                                           ❑ Contingent
         3841 Industrial Drive                                             ❑ Unliquidated
                                                                           ❑ Disputed
         Birmingham, AL 35217
                                                                           Basis for the claim: Vendor
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.18 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:     $1,743.00
         Liberty Fluid Power                                               Check all that apply.
                                                                           ❑ Contingent
         214 Northwest 25th Street                                         ❑ Unliquidated
                                                                           ❑ Disputed
         Grand Prairie, TX 75050
                                                                           Basis for the claim: Vendor
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:     $8,800.00
3.19                                                                       Check all that apply.
         Lindamood Transportation, Inc
                                                                           ❑ Contingent
         P.O. Box 466                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Farmersville, TX 75442
                                                                           Basis for the claim: Vendor
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:     $26,833.00
3.20                                                                       Check all that apply.
         Midco Sling & Cable
                                                                           ❑ Contingent
         9101 W. Carpenter Frwy                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Dallas, TX 75247
                                                                           Basis for the claim: Vendor
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                               page 5 of 8
Debtor         Case   19-31410-hdh11
               Auger Drilling, Inc.  Doc 51 Filed 05/21/19                            Entered  05/21/19
                                                                                       Case number (if known) 18:47:39     Page 62 of 69
               Name




 Part 2: Additional Page

3.21 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:     $3,213.00
         O'Reilly Auto                                                     Check all that apply.
                                                                           ❑ Contingent
         3425 North Beltline Road                                          ❑ Unliquidated
                                                                           ❑ Disputed
         Irving, TX 75062
                                                                           Basis for the claim: Vendor
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.22 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:     $1,168.00
         Penske Truck Leasing Co., L.P.                                    Check all that apply.
                                                                           ❑ Contingent
         P O Box 802577                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Chicago, IL 60680-2577
                                                                           Basis for the claim: Vendor
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.23 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:     $1,465.00
         Reeder Distributors, Inc.                                         Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 225264                                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Dallas, TX 75222
                                                                           Basis for the claim: Vendor
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:     unknown
3.24                                                                       Check all that apply.
         Reliant Energy
                                                                           ❑ Contingent
         P O Box 650475                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Dallas, TX 75265-0475
                                                                           Basis for the claim: Utility
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number       0   2   -    9              ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:     $26,085.00
3.25                                                                       Check all that apply.
         Satterfield Pipe & Tube LLC
                                                                           ❑ Contingent
         19410 County Road 1220                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Saint James, MO 65559
                                                                           Basis for the claim: Vendor
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                               page 6 of 8
Debtor         Case   19-31410-hdh11
               Auger Drilling, Inc.  Doc 51 Filed 05/21/19                            Entered  05/21/19
                                                                                       Case number (if known) 18:47:39     Page 63 of 69
               Name




 Part 2: Additional Page

3.26 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:     unknown
         South Plains Electric Coop                                        Check all that apply.
                                                                           ❑ Contingent
         P O Box 1830                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Lubbock, TX 79408-1830
                                                                           Basis for the claim: Utility
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number       2   0   0    2              ❑ Yes
3.27 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:     $1,354.00
         Stuart Hose                                                       Check all that apply.
                                                                           ❑ Contingent
         2621 Irving Blvd                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Dallas, TX 75207
                                                                           Basis for the claim: Vendor
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.28 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:     $12,580.40
         Travelers                                                         Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 660317                                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Dallas, TX 75266-0317
                                                                                                Insurance Premium
                                                                           Basis for the claim: Financing
         Date or dates debt was incurred                                   Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Last 4 digits of account number
                                                                           ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:     $17,170.00
3.29                                                                       Check all that apply.
         Venture Industrial Productions
                                                                           ❑ Contingent
         P.O. Box 1241                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Bridgeport, TX 76426
                                                                           Basis for the claim: Vendor
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:     $77,562.00
3.30                                                                       Check all that apply.
         Watson, Inc
                                                                           ❑ Contingent
         4015 S Freeway                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Fort Worth, TX 76110
                                                                           Basis for the claim: Vendor
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                               page 7 of 8
Debtor        Case   19-31410-hdh11
              Auger Drilling, Inc.  Doc 51 Filed 05/21/19                         Entered  05/21/19
                                                                                   Case number (if known) 18:47:39        Page 64 of 69
               Name


 Part 4: Total Amounts of the Priority and Nonpriority Unsecured Claims


  5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                      Total of claim amounts



  5a. Total claims from Part 1                                                        5a.              $17,170.00




  5b. Total claims from Part 2                                                        5b.              $689,129.40
                                                                                             +

  5c. Total of Parts 1 and 2                                                          5c.              $706,299.40
      Lines 5a + 5b = 5c.




Official Form 206E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                page 8 of 8
               Case 19-31410-hdh11 Doc 51 Filed 05/21/19                                   Entered 05/21/19 18:47:39                      Page 65 of 69
 Fill in this information to identify the case:

 Debtor name                                  Auger Drilling, Inc.

 United States Bankruptcy Court for the:
                          Northern District of Texas, Dallas Division


 Case number (if known):                                             Chapter   11                                                        ❑Check if this is an
                                                                                                                                            amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.
 1.    Does the debtor have any executory contracts or unexpired leases?
       ❑ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       ✔ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B).
       ❑
 2. List all contracts and unexpired leases                                                    State the name and mailing address for all other parties with whom the
                                                                                               debtor has an executory contract or unexpired lease

        State what the contract or lease is       Executive Suites                             Hollman Las Colinas Business Center
2.1     for and the nature of the debtor’s
        interest                                                                               1825 W. Walnut Hill Lane 120

        State the term remaining                                                               Irving, TX 75038
                                                  8 months
        List the contract number of any
        government contract

        State what the contract or lease is       Employee Leasing                             TSL Staffing Leasing
2.2     for and the nature of the debtor’s
        interest                                                                               2850 Shoreline Trail

        State the term remaining                                                               Rockwall, TX 75032
                                                  0 months
        List the contract number of any
        government contract

        State what the contract or lease is       Debtor uses the yard owned by Mr.            Whitten, W. Coyle
2.3     for and the nature of the debtor’s        Whitten
        interest                                                                               1825 Walnut Hill Lane 120

        State the term remaining                                                               Irving, TX 75038

        List the contract number of any           0 months
        government contract


        State what the contract or lease is       Hunting Lease                                Scott, Beatrice
2.4     for and the nature of the debtor’s
        interest                                                                               4611 Gulf Avenue

        State the term remaining                                                               Midland, TX 79707
                                                  0 months
        List the contract number of any
        government contract

        State what the contract or lease is       Trailer Lease                                McKinney Trailer Rentals
2.5     for and the nature of the debtor’s
        interest                                                                               8400 E. Slausen Avenue

        State the term remaining                                                               Pico Rivera, CA 90660
                                                  0 months
        List the contract number of any
        government contract




Official Form 206G                                           Schedule G: Executory Contracts and Unexpired Leases                                                page 1 of 1
                 Case to19-31410-hdh11
 Fill in this information identify the case:         Doc 51 Filed 05/21/19                    Entered 05/21/19 18:47:39                   Page 66 of 69

 Debtor name                               Auger Drilling, Inc.

 United States Bankruptcy Court for the:
                         Northern District of Texas, Dallas Division


 Case number (if known):                                                                                                                 ❑Check if this is an
                                                                                                                                              amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                                                   12/15
Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this
page.


  1. Does the debtor have any codebtors?
        ❑No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        ✔Yes
        ❑
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules
     D-G.Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the
     codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

         Column 1: Codebtor                                                                                         Column 2: Creditor
                                                                                                                                                      Check all schedules
            Name                             Mailing Address                                                        Name
                                                                                                                                                      that apply:

  2.1     Dean Johnson                      1415 Legacy Drive 350                                                   Wells Fargo Equipment Finance,      ✔D
                                                                                                                                                        ❑
                                            Street                                                                  Inc.
                                                                                                                                                        ❑E/F
                                            c/o Hastings L. Hanshaw Hanshaw, Kennedy, Hafen, LLP
                                                                                                                                                        ❑G
                                            Frisco, TX 75034
                                            City                                      State         ZIP Code
                                                                                                                    Audi Financial Services             ✔D
                                                                                                                                                        ❑
                                                                                                                                                        ❑E/F
                                                                                                                                                        ❑G
                                                                                                                    Scott, Beatrice                     ❑D
                                                                                                                                                        ❑E/F
                                                                                                                                                        ✔G
                                                                                                                                                        ❑
                                                                                                                    Kubota Credit Corporation USA       ✔D
                                                                                                                                                        ❑
                                                                                                                                                        ❑E/F
                                                                                                                                                        ❑G
                                                                                                                    American Express                    ❑D
                                                                                                                                                        ✔E/F
                                                                                                                                                        ❑
                                                                                                                                                        ❑G
                                                                                                                    American Express                    ❑D
                                                                                                                                                        ✔E/F
                                                                                                                                                        ❑
                                                                                                                                                        ❑G
                                                                                                                    PlainsCapital Bank                  ✔D
                                                                                                                                                        ❑
                                                                                                                                                        ❑E/F
                                                                                                                                                        ❑G
                                                                                                                    PlainsCapital Bank                  ✔D
                                                                                                                                                        ❑
                                                                                                                                                        ❑E/F
                                                                                                                                                        ❑G




Official Form 206H                                                         Schedule H: Codebtors                                                               page 1 of 3
Debtor          Case   19-31410-hdh11
                Auger Drilling, Inc.  Doc 51 Filed 05/21/19                        Entered  05/21/19
                                                                                    Case number (if known) 18:47:39            Page 67 of 69
                Name


          Additional Page if Debtor Has More Codebtors

           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.


   Column 1: Codebtor                                                                                     Column 2: Creditor
                                                                                                                                           Check all schedules
         Name                        Mailing Address                                                      Name
                                                                                                                                           that apply:

                                                                                                          PlainsCapital Bank                ✔D
                                                                                                                                            ❑
                                                                                                                                            ❑E/F
                                                                                                                                            ❑G



  2.2     Whitten, W. Coyle             1825 Walnut Hill Lane 120                                         Wells Fargo Equipment Finance,    ✔D
                                                                                                                                            ❑
                                        Street                                                            Inc.
                                                                                                                                            ❑E/F
                                                                                                                                            ❑G
                                        Irving, TX 75038
                                        City                                   State        ZIP Code
                                                                                                          Kubota Credit Corporation USA     ✔D
                                                                                                                                            ❑
                                                                                                                                            ❑E/F
                                                                                                                                            ❑G

                                                                                                          PlainsCapital Bank                ✔D
                                                                                                                                            ❑
                                                                                                                                            ❑E/F
                                                                                                                                            ❑G

                                                                                                          PlainsCapital Bank                ✔D
                                                                                                                                            ❑
                                                                                                                                            ❑E/F
                                                                                                                                            ❑G

                                                                                                          PlainsCapital Bank                ✔D
                                                                                                                                            ❑
                                                                                                                                            ❑E/F
                                                                                                                                            ❑G



  2.3
                                        Street




                                        City                                   State        ZIP Code




  2.4
                                        Street




                                        City                                   State        ZIP Code




Official Form 206H                                                     Schedule H: Codebtors                                                         page 2 of 3
Debtor          Case   19-31410-hdh11
                Auger Drilling, Inc.  Doc 51 Filed 05/21/19                        Entered  05/21/19
                                                                                    Case number (if known) 18:47:39            Page 68 of 69
                Name


          Additional Page if Debtor Has More Codebtors

           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.


   Column 1: Codebtor                                                                                     Column 2: Creditor
                                                                                                                                     Check all schedules
         Name                        Mailing Address                                                      Name
                                                                                                                                     that apply:

  2.5
                                        Street




                                        City                                   State        ZIP Code




  2.6
                                        Street




                                        City                                   State        ZIP Code




Official Form 206H                                                     Schedule H: Codebtors                                                   page 3 of 3
                    Case 19-31410-hdh11 Doc 51 Filed 05/21/19                                                                                Entered 05/21/19 18:47:39                                Page 69 of 69
 Fill in this information to identify the case:

 Debtor name                                                     Auger Drilling, Inc.

 United States Bankruptcy Court for the:
                                    Northern District of Texas, Dallas Division


 Case number (if known):                                                                         Chapter           11                                                                                 ❑Check if this is an
                                                                                                                                                                                                         amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                                             12/15

 Part 1: Summary of Assets


 1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

    1a. Real Property:
            Copy line 88 from Schedule A/B........................................................................................................................................                                                 $0.00


    1b. Total personal property:
            Copy line 91A from Schedule A/B......................................................................................................................................                                         $6,429,384.80

    1c. Total of all property:
            Copy line 92 from Schedule A/B.........................................................................................................................................                                       $6,429,384.80




  Part 2: Summary of Liabilities




 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.................                                                                                                          $4,201,811.32



 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

    3a. Total claim amounts of priority unsecured claims:
            Copy the total claims from Part 1 from line 5a of Schedule E/F....................................................................................                                                                $17,170.00


    3b. Total amount of claims of non-priority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F......................................................                                                             +              $689,129.40




 4. Total liabilities..............................................................................................................................................................................                       $4,908,110.72

    Lines 2 + 3a + 3b




Official Form 206Sum                                                                                      Summary of Assets and Liabilities for Non-Individuals                                                                    page 1
